CTAL ECHNTI' Isv

This FINANCIAL OR TECHNICAL ASSISTANCE AGREEMENT (this
“Agreement") is made and entered into in Quezon City, Metro
Manila, Philippines, this 20th day of June, 1994, by and
between:

THE REPUBLIC OF THE PHILIPPINES, represented in this
act by the Office of the President at Malacanang
Palace, Manila (the "GOVERNMENT" ) ;

- and -

ARIMCO MINING CORPORATION, a Corporation duly
Organized and existing under the laws of the
Philippines, with offices at Ground Floor, Smith Bell
Building, 2294 Pasong Tamo Extension, Makati, Metro
Manila and represented in this act by its President,
MR. BRYCE ROXBURGH, as authorized by its Board under
Annex "A" which forms an integral part hereof (the
"CONTRACTOR") ,

WITNESSETE:

WHEREAS, the mining claims included within the Exploration
Contract Area are mining claims registered under Presidential
Decree No. 463 (P.D, 463) before the 1987 Constitution, over
which the CONTRACTOR has derived certain vights, together with

March 9, 1991, registered with the Region 2 Office of the
Department of Environment and Natural Resources, Tuguegarao on
April 23, 1991, and are attached hereto as Annexes E and F
respectively,

WHEREAS, the 1987 Constitution of the Republic of the
Philippines (the "Constitution") provides in Article XII,
Section 2 that all lands of the public domain, waters, minerals,
coal, petroleum, andq other natural resources are owned by the
State, and that the exploration, development, and utilization of
natural resources shall be under the full control and
supervision of the State;

WHEREAS, the Constitution further Provides that the State May

directly undertake such activities, or it May enter into co-
Production, joint venture, or production sharing agreements with

c=
(. 4
¥ ARIMCO FTAA/P.2

Filipino citizens, or corporations or associations at least sixty
per centum of whose capital is owned by such citizens;

WHEREAS, the Constitution further provides that the President may
enter into agreement with foreign-owned corporations involving
either technical or financial. assistance for- large-scale
exploration, development, and utilization of minerals, petroleum,
and other mineral oils according to the general terms and

\fonditions provided by law, based on real contributions to the

economic growth and general welfare of the country;

WHEREAS, by Executive Order No. 279 issued on July 25, 1987, the
Secretary of the Department of Environment and Natural Resources
jis authorized .to accept, consider and evaluate proposals for
contracts or agreements involving either technical or financial
assistance for large-scale exploration, development, and
utilization gf minerals, which, upon appropriate recommendation
of the Sectetary, the President may execute with the foreign
proponent;

WHEREAS, DENR Administrative order No. 63, Series of 1991
provides for the Guidelines for the Acceptance, Consideration and
Evaluation of Financial or Technical Assistance Agreement
Proposals;

WHEREAS, CONTRACTOR is owned and controlled by Climax Mining
Ltd., a publicly listed Australian mining company and its related
corporations under Australian laws which have exploration teams
responsible for numerous successful discoveries of gold copper
orebodies in various parts of the world;

AMINERERS, CONTRACTOR is willing and able to £inance the high risk
exploration of certain mining claims and areas located in remote
places within the provinces of Nueva Viscaya and Quirino on the
basis that the rewards for mining any possible ores located in
the Exploration Contract Area hereinafter defined will be shared
with the GOVERNMENT according to the terms and conditions of
either this Agreement or the mineral production sharing agreement
which will be entered into by the CONTRACTOR with the GOVERNMEN

i

AWHEREAS, CONTRACTOR is bound to comply with all of its
obligations under, the Memorandum of Agreement dated November 19,
1990 and the Addendum dated March 9, 1991;

a 8 \ WHEREAS, the claims and areas covered in the Exploration contract

A Area include P.D. 463 mining .claims which are covered by

declarations of location, mining claims which have been surveyed

and mining claims over which mining lease applications have been
\¥

filed and which have been duly published and without any adverse

\ claims having been lodged, together with certain public lands

where mineral rights are owned by the GOVERNMENT;

A
ke

ARIMCO FTAA/P.3

WHEREAS, CONTRACTOR desires to join and assist the GOVERNMENT in
the subsequent development and exploitation for commercial
purposes of the mineral deposits that may be found in the Mining
Area hereinafter defined, and any other Minerals which may be
recovered in such Mining Area;

WHEREAS, the GOVERNMENT is assuming certain rights over the
mining claims presently held by the Addendum Claimowners and
Other Claimowners included within the Exploration Contract Area
and subsequently may be included in the Mining Area, and the
GOVERNMENT, as the subsequent holder of interest therein, subject
to certain reversionary rights in favor of the Addendum
Claimowners and the Other Claimowners as hereinafter provided,
has entered into this Agreement with the CONTRACTOR;

WHEREAS, the GOVERNMENT is willing to reduce its share due under
this Agreenfent by the amount of royalties and interests payable
to the Addendum Claimowners;

WHEREAS, CONTRACTOR has available to it the capital, technical
competence and professional skills necessary to carry out the
Mineral Exploration hereinafter defined, and the Mining
Operations hereinafter described;

WHEREAS, the GOVERNMENT desires to avail itself of the financial
resources, technical competence and professional skills which
CONTRACTOR is capable of applying to the Mineral Exploration and
the Mining Operations of the project contemplated herein.

NOW, THEREFORE, for and in consideration of the foregoing

premises and of the ‘mutual covenants, terms and conditions
hereinafter set forth, the parties have agreed as follows:

»

SECTION I

SCOPE

Alel This Agreement is a financial or technical assistance

agreement entered into pursuant to Executive Order No.
279 and DENR Administrative Order No. 63, Series of
1991. The primary purpose of this Agreement is to
provide for the Mineral Exploration of the Exploration
Contract Area hereinafter described and, if the
circumstances justify, the subsequent large-scale
development and commercial utilization of the mineral
deposits existing within the Mining Area, with all
necessary services, technology and financing to be
furnished or arranged for by the CONTRACTOR in
accordance with the provisions of this Agreement. The
CONTRACTOR, in pursuing this Agreement, will invest in
the Mining Area a minimum of FIFTY MILLION DOLLARS in
United .States currency (US$50,000,900.00). This
commitment, however, is without prejudice to the right
of the CONTRACTOR to terminate this Agreement under

vO 4 ~
ARIMCO FTAA/P.4

such terms and conditions provided in Section 19.3
hereo€,,. The CONTRACTOR shall not, by virtue of this
Agreement, acquire any title to lands encompassed
within the _Exploration Contract Area and the Mining
Area.

The CONTRACTOR shall be responsible to the GOVERNMENT
for the conduct of the Mineral Exploration and the
subsequent Mining Operations in accordance with the
provisions of this Agreement, and is hereby appointed
and constituted the exclusive party to conduct the
Mineral Exploration in the Exploration Contract Area
hereinafter described and the subsequent Mining P
Operations in the Mining Area hereinafter described an
without prejudice to its rights of substitution as '
provided for in Section XVIII of this Agreement.

The CONTRACTOR shall assume all risks which are
inherent and incidental to the Mineral Exploration and
the subsequent Mining Operations contemplated hereunder
such that if no Minerals in commercial quantity are
developed and produced, it will not be entitled for
reimbursement.

The CONTRACTOR shall have the exclusive right to mine
market, dispose or alienate the mineral products that
may be found therein or may be produced therefrom as
may be permitted under the terms of this Agreement.

During the term of this Agreement the value of
production and sale of Minerals derived from the Mining
Operations contemplated herein shall be accounted for and
divided between the GOVERNMENT’ and CONTRACTOR in accordance
with Section XI hereof.

SECTION IT

DEFINITIONS

As used in this Agreement, the following words and terms, whether

in the singular and plural, shall have the following respective
meanings:

"Addendum" means that agreem executed —by—and amo
Jorge G. Gonzales, Geophidippines Inc. Inmex
Aumex Philippines, Inc. afid Acimco. Mining Corporation, )
dated March 9, 1991, r@gistered with the Region 2
Office of the Department\ of Environment and Natur
Resources, Tuguegarao on April 23, 1991, coverin
area of influence within the i
longitudes:

Northern Boundary latitude 16° 22 minutes 30 seconds
Eastern Boundary longitude 121° 30 minutes 0 seconds

“uf ck
hy

a 2.2

ARIMCO FTAA/P.5
Southern Boundary latitude 16° 17 ninutes 0 seconds
Western Boundary longitude 121° 23 minutes 0 seconds

The agreement referred to in this Section is attached
hereto as Annex F.

"Addendum Claimowners" means Jorge G. Gonzales for
himself and.en behalf of Jerome P. Deloso and David G.
Gonzales, who are entitled to a free equity: entitlement of
eight percent (8%) of any operating entity established over
the Properties as defined in the Addendum, that shall be
formed .by the CONTRACTOR pursuant to Section 13.3(a) of
this Agreement and to the royalty of two percent (2%) of net
smelter return, as hereinafter defined.

"Affiliates" means any corporation or business entity
which directly or indirectly controls, is controlled by oar
is under common contro]. with the CONTRACTOR. For the purpose
of the preceding sentence, the meaning of the word "control"
shall include, but not necessarily be limited to, ownership
of forty’ percent 40%) or more of the voting share capital of
such corporation or an ownership interest of forty percent
(40%) or more in such other business entity. :

Agreement" means this Financial or Technical Assistance
Agreement.

"Associated Minerals" means ore minerals which occur
together with the principal ore mineral.

"Budget" means an estimate of expenditures to be made
by the CONTRACTOR in the Mineral Exploration or in the
Mining Operations contemplated hereunder to accomplish
the Work Program for each particular period.

ot

"Calendar Yedr" or "year" means a period of twelve (12)
consecutive months starting with the first of January and
ending on December 31, while #'¢ jendar Quarter" means a
period consisting of three (3) consecutive months with the
first calendar quarter starting with the first day of
January.

"Capital" means capital equipment purchased or procured by
the CONTRACTOR for carrying out the Mineral Exploration and
Mining Operations under this Agreement.

"Central Bank" means the Central Bank of the Republic
of the Philippines.

“Commercial Production" means the production of
sufficient quantity of minerals to sustain economic
viability of Mining Operations as specified in the
approved Work Program. Production of copper, gold and
silver ore required to test and/or develop a processing
system or supply a pilot plant used for such testing shall

5 L

ie
\

,il

an

2.18

ARIMCO FTAA/P.6

not be considered in the determination of Commercial
Production.

"Constitution" or "Philippine Constitution" means the
1987 Constitution of the Republic of the Philippines

adopted by the Constitutional Commission of 1986 on
October 15, 1986, and ratified by the People of the
Philippines on February 2, 1987. :

"Contract Year" means a period of twelve (12)
consecutive months counted from the Effective Date of
this Agreement or from the anniversary of such
Effective Date.

"CONTRACTOR" means Arimco Mining Corporation and its
assignee or assignees of any interest under this
Agreement provided such assignment of any such interest is
accomplished pursuant to the provisions hereof.

“Date of Commencement of Commercial Production" shall
mean the first day of the calendar quarter following
the quarter in which production equals fifteen percent
(15%) of the project’s initial annual design capacity
as outlined in the Declaration of Mining Feasibility as
hereinafter defined.

"Declaration of Mining Feasibility" means a document
proclaiming the presence of minerals in a specific site that
are recoverable by socially acceptable, environmentally safe
and economically sound methods, as required to be submitted
by the CONTRACTOR under Section VII of this Agreement.

"DENR Administrative Order No. 63, Series of 1991"
means the Guidelines for the Acceptance, Consideration
and Evaluation of Financial or ‘Technical Assistance
Agreement Proposals issued by the Department = of
Environment and, Natural Resources.

"Effective Date" means the date of approval of this
Agreement by the President of the Philippines.

"Environment" means physical factors of the surroundings of
human beings, including land, water, atmosphere, climate,
sound, odors, tastes and biological factors of animals
and plants and the social factors of aesthetics.

a

~ 4 &
SY

ARIMCO FTAA/P.7

"Executive Order" means that certain order of the
President of the Philippines isstied on July 25, 1987
and known as Executive Order No. 279.

“Exploration Contract Area" means the area within the
jurisdiction of the Republic of the Philippines which
is the subject of the CONTRACTOR’s Mineral Exploration
and more particularly defined in Section IV of this

Agreement.

"Exploration Period" means the period of five (5)
Contract Years from and after the Effective Date of
this Agreement and including the earlier of (a) the
date of the Declaration of Mining Feasibility or (b)

‘completion of five (5) Contract Years from the Effective

Date, with further extensions based on justifiable grounds
upon such terms: and conditions as may mutually be agreed
upon by the CONTRACTOR and the Secretary.

"Force Majeure" means acts or circumstances beyond the
reasonable control of the Party to this Agreement
affected thereby, including, without limitation, war,
whether declared or not, rebellion, insurrection,
riots, civil disturbance, blockade, sabotage, embargo,
strike, lockout, any disputes with the surface owners
and other labor disputes, epidemic, earthquake, storm,
flood or other adverse weather conditions, explosion,
fire, adverse order or direction of any government de
jure or de f£ 9 or any instrumentality or subdivision
thereof, act of God or the public enemy, breakdown of
machinery having a major effect on the operations, and any
cause (whether or not of the kind hereinabefore described)
over which the affected party has no reasonable control,
including loss of market, legal conflicts, delays in
obtaining approvals of GOVERNMENT agencies or entities for
financial loans needed by the CONTRACTOR for the prosecution
of this Agreement and which is of such a nature as to delay,
curtail or prevent timely action by the party affected,
provided, however, that any delay or failure in securing
financial loans needed by CONTRACTOR for the prosecution: of
its obligations under this Agreement which is not
attributable to the delay or failure in obtaining the
approval thesefor from GOVERNMENT agencies or entities shall
not in any case constitute Force Majeure.

"Foreig h Exchange" means any currency other than that
of the Republic of the Philippines acceptable to the
GOVERNMENT and the CONTRACTOR.

"GOVERNMENT" means the Government of the Republic of
the Philippines.

"Gross Mining Revenues" means the realization from the
sale of production after the deduction of freight,
insurance, smelting and refining charges,

we
g 2.31

7 2.33

“ae ARIMCO FTAA/P.8

“Memorandum of Agreement" means that agreement executed by
and among Arimco Mining Corporation, Aumex Phils. Inc.,
Inmex Ltd., Geophilippines, Inc. and Philippine Integrated
Resource Holdings Inc. -dated: November. 19, 1990, and
registered with the Region 2 Office of the Department of
Environment and Natural Resources, Tuguegarao on June 3,
1991.

"Milling" refers to the process of transforming the ore

into a marketable or transportable form including
crushing, grinding -the ore and floating and/or

concentrating the ore minerals.

"Mine: Development" refers to steps necessarily taken to
reach an orebody or mineral deposit so that it can be mined.

"Minerals" means all naturally occurring inorganic
substances in solid, liquid, or any intermediate state.

ral E ] means the examination and
tigation and offshore areas supposed to
contain valuable minerals by drilling, trenching, shaft
sinking, tunnelling, test pitting and other means, for the
purpose of probing the presence of Mineral deposits and the
extent thereof.

"Mineral Prod " means things produced and prepared
in a marke state by simple treatment processes
such as washing or drying, but without undergoing any
chemical change or process or manufacturing.

‘

"Mining Ari means that portion of the Exploration
Contract Area delineated for mine development and
production as specified in the Declaration of Mining
Feasibility as prepared by the CONTRACTOR under Section VII
of this Agreement.

"Mining Qperations" means mineral exploration,
development, production, including mining and milling,
and any processes necessary to produce a_ saleable
concentrate or dore and all other operations necessary
to discover, develop and extract minerals.

"Net Smelter R

means the gross income received
by the Opera Vehicle established over’ the
Properties (as term "Operating Vehicle" and
"properties" are defined in the Addendum dated March 9, 1991
and attached hereto as Annex F) from the sale of any and all
concentrates, metals or valuable products transported from
the mine to a smelter, refinery or any other similar
refining plant or sold in the form in which it is produced
at the mine less as applicable:

(1) The cost. of processing at the smelter, refinery or any
other similar refining plant. ‘

HG

pe
we
ARIMCO FTAA/P.9

(2) The cost of freight from the mines to the
smelter, refinery or other similar refining plant
or if jthe,.product is sold in the form that it is
produced at the mine to the place at which it is
sold.

(3) Marketing costs.

(4) Insurance costs.

(5) Agency commission, if any.
(6) Any surveying, supervision or other such costs
as may be necessary at and between the mine and
the point of destination.

"Notice" means notice in writing, or by telex or by
facsimile telecopy (authenticated by answer back or

confirmation received) addressed or sent as provided in
Section XX of this Agreement.

’ /
"Operating tity" means any entity or entities which
may be structured and organized by the CONTRACTOR after
completion of a bankable feasibility study to undertake the
management development, mining and processing of ores on the
properties mentioned in the Addendum or other areas within
the Exploration Contract Area, as herein defined, and the
marketing of the products.

"Ore" means mineral of rock extracted for profit.

“Ore Mineral" means a mineral that can be extracted
from ore and contributes to the value of the ore.

“Other Claimowners" means persons from which’ the
CONTRACTOR originally derived certain rights to part of the
Exploration Contract Area and include Geophilippines, Inc.
and Philippine Integrated Resource Holdings, Inc., whose

-vights have all or partly been passed on to Aumex

Philippines, Inc., except the Addendum Claimowners as
earlier defined. The operative documents evidencing the
derivation of these rights by the CONTRACTOR from the Other
Claimowners are the Memorandum of. Agreement dated
November 19, 1990 and registered with the Region 2
Office of the Department of Environment and Natural
Resources, Tuguegarao on June 3, 1991 and the Addendum
dated March 9, 1991, registered with the Region 2
Office of the Department of Environment and Natural
Resources, Tuguegarao on April 23, 1991, and are
attached hereto as Annexes E and F respectively.

Qualified Entity means any entity that the CONTRACTOR
shall qrganize that is qualified under the laws
existing at the time of its application to apply and
hold a mineral production sharing agreement with the
GOVERNMENT as contemplated under Executive Order No.

ay
L4 Uy Q, —

ARIMCO FTAA/P.10

279 and the 1937 Constitution.

"Pollution" means any direct or indirect alteration of
the: physical, thermal, chemical, biological, or
radioactive properties of any part of the Environment
by discharging, emitting, or depositing wastes which
cause a condition which is hazardous or potentially
hazardous to public health, safety or welfare, or to
animals, birds, wildlife, fish or aquatic life, or to
plants, and "pollute" has a corresponding meaning.

"Preoperating Expenses" shall include all costs
incurred by the CONTRACTOR and any of its Affiliates on the
Exploration Contract Area or Mining Area under this
Agreement up to the Date of Commencement of Commercial
Production.

Such costs shall include all activities conducted
toward the discovery, location and delineation of
commercial ore bodies within the Exploration Contract
Area, including without limitation:

(i) payments made to Addendum Claimowners and landowners;
(ii) all Mineral Exploration programs;

(iii) all Mineral Exploration expenditures,
obligtttions and work conducted from January 1990 (the time
the proposal of the CONTRACTOR was first presented to the
Mines and Geo-sciences Bureau) as specifically referred
to in Secti®h 5.2 of this Agreement;

(iv) the acquisition, maintenance and administration of any
mining or ‘exploration tenements;

(v) the establishment and administration of field offices;

(vi) the cost of administering any Work Program together
with any other work reasonably calculated to lead to a
decision to mine together with all costs incurred in
financing and insuring construction of the mine, including
interest on any loans payable either within the Philippines
provided that the total loans incurred by the CONTRACTOR
within the Philippines do not exceed 20% of the CONTRACTOR'S
total expenditures or such larger amount as may be approved
by the Central Bank or the relevant GOVERNMENT authority or
outside of the Philippines that are incurred to finance the
development of the Mining Area, up to and including the
final interest payments on any loans required to finance the
construction of the project, notwithstanding that such
interest payments may relate to loan capital outstanding
after the Date of Commencement of Commercial Production but

excluding any interest on any loans that are incurred for
Mineral Exploration purposes;

(vii) feasibility studies;

vr & Ue
ra)

/

A243

ARIMCO FTAA/P.11

(vili) * all costs of constructing and developing the mine,
including Capital and Property as hereinafter defined;

(ix) all Mining Operations costs incurred at the mine
towards the extraction and production of Minerals or
Mineral Products until the Date of Commencement _of
Commercial Production less:

(a) any income: received in payment for production until
the Date of Commencement of Commercial
Production, and

“ 1b) any other credits offsetting the above costs.

| ;
"Project Area" means the Provinces of Nueva Viscaya and
Quirino where the Exploration Contract Area is located;

"Property" means any asset purchased or acquired,
installed or built by the CONTRACTOR which has the
following attributes: ‘(a) has an estimated useful life
of more than one year; (b) is used in the operations of the
CONTRACTOR under this Agreement; and ‘(c) is not
intended for sale in the ordinary course of business.

The term "Property" shall include, though not necessarily
limited to, roads, piers, dams and other improvements which
the CONTRACTOR has built, purchased, acquired or installed
pursuant to this Agreement and shall cover both those
located within and without the Exploration Contract Area,
and also that purchased and held in trust for the
CONTRACTOR by the GOVERNMENT.

"Related Corporation" shall mean a body corporate or
other entity in which the CONTRACTOR owns an interest
in excess of forty percent (40%).

"Secretdry" means the Secretary of the Department of
Environment and Natural Resources.

"Work Program" means a document which presents the plan of
major mining activities and the corresponding
expenditures and Budget of the CONTRACTOR in the
Exploration Contract Area or in the Mining Area during
a given period“of time, including the plan and expenditures
for envirohmental protection and rehabilitation,
development of host and neighboring communities and of
local geoscience and mineral technology, as submitted
and approved pursuant to this Agreement.

Fy

Ze
Commencing at point 1
thence east to Point 2
thence north to Point 3
thence east to Polnt 4 located at 16924'30"
thence south to Point 5
thence east to Point 6
thence north to Point 7
thence east to Point, # located at 16°24'00"

ARIMCO FTAA/P.12

SECTION III

TERM OF AGREEMENT

The| initial term of this Agreement shall be twenty-
five (25) Contract Years from the Effective Date
renewable for another period of twenty-five (25) years
under the same terms and conditions. The term of this
Agreement shall be divided into the following periods:

(a) Exploragion Period - This shall be for a period of five
(5) |Contrac® Years from and after the Effective Date of this
Agreement and ‘including the earlier of (a) the date of the
Declaration of Mining Feasibility or (b) completion of five
(5) Contract Years from the Effective Date, with further
extensions based on justifiable grounds upon such terms and
conditions as may mutually be agreed upon by
the CONTRACTOR and the Secretary.

(b) Construction, Development and Production Period - This
shall be for the remaining period of this Agreement after
expiry of the Exploration Period.

SECTION IV

EXPLORATION CONTRACT AREA

Size and Shape of Area. This Agreement covers 123
number of claims and 27,000 hectares of public lands
belonging to the GOVERNMENT with a total approximate
area of 37,000 hectares as shown in Annex "B" located
in the Provinces of Nueva Viscaya and Quirino. The
specific size and shape of the Exploration Contract
Area in the map are shown in Annex "B" attached hereto
and which is made an integral part of this Agreement.

Technical Description with Corresponding Geographic
Coordipates. The external boundaries of the block of
claims are marked by the following geographical
coordinates. Point numbers listed refer to point
numbers gn the Didipio Claim Map (Annex B).

1

located at 16°21'00"
located at 16921’00"
located at 16°24'30"

Lat, 12192000" E

Lat, 12192200" B

Lat, 121°22'00"

Lat, 121°26'30" B Long;
located at 1623/00" E
located at 16°23'00" E
located at 16°24'00" E

E

121°26'30"
Lat,, 121°33'30"
Lat, 121°33'30"
Lat, 121°34'00"

zzzzzzzz
c
o
o
ord

: 2 & ARIMCO FTAR/P.13

thence north to Point. 9 located at 16°25'30" N Lat, 121°34'00"
thence east to Point 10 located at 16°25'30" N Lat, 121°37'00"
thence south to Point 11 located at 16°23'30" N Lat, 121°37'00"
thence west to Point.12 located at 16°23'30" N Lat, 121°34'00"
thence south to Polnt 13 located at 16°21'00" N Lat, 121°34'00" E Long;
= thence east to Point 14 located at 16°21‘'00" N Lat, 121°35'00" E Long;

E Long:
E
E
E
E
E
thence south to Point 15 located at 16°19'30" N Lat, 121°35'00" E Long;
E
E
E
E
E
E
E

Long;
Long?
Long;

thence west to Point 16 located at 16°19°30" N Lat, 121°33'00"
thence south to Point 17 located at 16°16‘00" N Lat, 121°33'00"
thence west to Point 18 located at 16°16'00" N Lat, 121932'00"
thence south to Point 19 located at 16°14'00" N Lat, 121932'00"
thence west to Point 20 located at 16°14'00" N Lat, 121°29'30"
= thence north to Point 21 located at 16715'30" N Lat, 121°29+30"

Long;
Long;
Long?
Long?
Long}
BE Long;

thence west to Point 22 located at 16715'30" N Lat, 121°29'00" E Long;

thence north to Point 23 located at 16°16'30" N Lat, 121°29'00" E Long?

: thence west to Point 24 located at 16°16'30" N Lat, 121928'00" E Long;
7 thence north to Point 25 located at 16°17'30" N Lat, 121°28'00"

Long;

E
thence west to Point 26 located at 16°17'30" N Lat, 121°24'00" E Long;
{ thence north to Point 27 located at 16920'00" N Lat, 121°24’00" E Long;
L thence west to Point 28 located at 16°20’00" N Lat, 121°22°00" E Long;

thence south to Point 29 located at 16°19’00" N Lat, 121°22'00"
“N.Y thence west to Point 30 Located at 16°19'00" N Lat, 121°19'30"

E
E Long;
E
thence south to Point 31 Located at 16°16'30" N Lat, 121°19'30" E
E
E
E

Long;
Long;
Long;
Long;

thence west to Point 32 located at 16°16'30" N Lat, 121°17'00"

thence north to Point 33 located at WN Lat, 121°17'00"

thence west to Point 34 lacated at
thence north to Point 35 located at 16°918/30" N La

N Sat, 121914'00" BE Long;
Long;
Long;
Long;
Long;
Long;
Long};
Long;
Long;

F, 12193400" E

thence west to Point 36 located at 16°18’30" N Lat, 121913730" E

thence north to Point 37 located at 16°20'00" N Lat, 121°13'30" BE

a thence west to Point 38 located at 16°20'00" N Lat, 121913'00" EB
thence north to Point 39 located at 16921‘30" N Lat, 121913'00" E

thence east to Point 40 located at 16921'30" N Lat, 121914'00" E

thence north to Point 41 located at 16°22‘00" N Lat, 121914'00" E

thence east to Point 42 located at 16°22‘00" N Lat, 121°14'30" EB

thence north tq) Point 43 located at 16°22'30" MN Lat, 121°14°3 E Long;

: thence east to Point 44 located at 16922'30" N Lat, 121°15'00" E Long;
-—- thence south to Point 45 located at 16°22‘00" N Lat, 121°15'00" E Long;
E

E

E

E

E

E

E

E

E

thence east to Point 46 located at 16°22'00" N Lat, 121°15'30" E Long;
“~ thence south to Posie 47 located at 16°21°30" N Lat, 121°15'30" E Long;
thence east to Poink 48 located at 16°21°3 Long;
thence south to Point 49 located at 16°21'0 Long;
thence east to Point 50 located at 16°21'0 Long?
thence south to Point 51 located at 16°20'30" N Lat, 121°16/30" Long;
thence east to Poin’ 52 located at 16°20'30" N Lat, 121°18'00" E Long;
thence south to Point 53 located at 16°20'00" N Lat, 121°18'00" E Long;
thence east to Point 54 located at 16°20'00" N Lat, 121°20°00" E Long;
_ thence north to Point 1, the point of commencement.

N Lat, 121916700"
N Lat, 121°16'00"
N Lat, 121°16°30"

£4.3 Forest Reserves. Forest reserves within the Exploration

Contract Area as defined above shall effectively become part

Pa of the Exploration Contract Area subject to and only after

Ww the necessary approval of or consent by the appropriate

: government agency of their inclusion in the Exploration
Ne Contract Area. \

FZ
ZL 5.

Ma
ARIMCO FIAA/P.14
SECTION V
EXPLORATION PROGRAMMES AND BUDGETS
Timetable for Exploration. CONTRACTOR shall commence

Mineral Exploration hereunder not later than three (3)
months after the Effective Date.

Work Programme and Budgets

(a) |The CONTRACTOR shall strictly comply with the Mineral
Expjoration Work Program submitted to and approved by the
GOVERNMENT. A copy of the Mineral Exploration Work Program
is attached hereto as Annex "Cc".

(b) The amount to be spent by CONTRACTOR in conducting
Mineral Exploration pursuant to the terms of this
Agreement during the Exploration Period shall, in the
aggregate, be not less than that hereinafter specified
for each of the below specified Contract Years as
follows:

First Contract Year USS 200,000
Second Contract Year USS 400,000
Third Contract Year USS 600,000
Fourth Contract Year USS 800,000
Fifth Contract Year USS$1,000,000

All peso expenditures shall be converted to US dollars
at the average rate for the month in which the
expenditure was ‘incurred.

(c) In “the event of termination of this Agreement,
CONTRACTOR shall only be obligated to expend the pro-rata
amount for the period of such Contract Year prior to
termination subject to paragraph (d) below.

(d) If during any Contract Year, CONTRACTOR should
expend more than the amount required to be expended as
provided above, the excess may be subtracted from the
amount of money required to be expended during the
succeeding Contract Years; and should the CONTRACTOR,
due to unforeseen circumstances or with the consent of
the GOVERNMENT expend less during a Contract Year than
the amount .required to he so expended, the deficiency
shall be applied to the amount of money required, to be
expended by CONTRACTOR during the succeeding Contract Year.

) All Mineral Exploration expenditures may be accelerated and

credited towards later requirements. All Mineral

a he
A
ARIMCO FTAA/P.15

Exploration expenditures obligations and work conducted from
January 1990 (the time the proposal was first presented by
m the| CONTRACTOR to the Mines and Geo-sciences Bureau) shall
be Predited towards future expenditure obligations and
program requirements called for by this Agreement or the
l mingral production sharing agreement, in the form of Annex
"D"/attached hereto, which the CONTRACTOR may opt to enter

into.
° SECTION VI
= FEES AND REPORTING
»6.1 Occupation Fee. During the Exploration Period, the

CONTRACTOR shall pay within thirty (30) days from the

Effective Date an occupation fee at the rate of P10.00

. per hectare and hy the anniversary date of such

- registration thereafter for the exclusive mining rights

j over the Exploration Contract Area or Mining Area for the
— ensuing year thereafter.

No occupation fees shall be due from the CONTRACTOR for
forest reserves which have not effectively become part of
the Exploration Contract Area or Mining Area as specifically
provided for in Section 4.3 of this Agreement.

Occupation fees paid to the GOVERNMENT shall be subject to
refund or credit against the succeeding year’s occupation
fees payable if the Contract Area for which they were paid
for ‘has been subsequently subject to relingquishment as
provided for in Section 7.2 of this Agreement. The refund
or credit shall be proportionate to the area relinquished
and to the remaining period of the year when the occupation
fees become subject to refund or credit.

Any prepaid pccupation fees paid by or for the Addendum
Clainféwners nd Other Claimowners covering the Exploration
_ Contract Area or the Mining Area shall be credited towards
the occupation fees required to be paid by CONTRACTOR under

this Agreement, insofar as applicable and appropriate in any
given year.

6.2 Regulatory Fees. There shall be due the GOVERNMENT for

regulatory . purposes the following fees during the
Exploration Period: Ss

First year - Ten Pesos (P10.00) per hectaire per year
Second and subsequent years - the amount per hectare for the

initial year plus a yearly increment of Five Pesos (P5.00)

over the*‘area to be retained pursuant to Section 7.2 of this
Agreement.

1 FP

: “et fet i “

ARIMCO FTAA/P.16

No Fegulatory fees shall be due from the CONTRACTOR for
forgst reserves which have not effectively become part
of |the Exploration Contract Area as specifically
proYided for in Section 4.3 of this Agreement.

The| regulatory fees shall be paid to the DENR Regional
Office concerned within thirty (30) days from the
Effective Date and by the anniversary date of such

registration thereafter.

Regulatory fees paid to the GOVERNMENT shall be subject
to |refund or credit against the succeeding year’s
regulatory fees payable if the Contract Area for which
the were paid for has been subsequently subject to
reljnquishment as provided for in Section 7.2 of this
Agreement. The refund or credit shall be proportionate
to the area relinquished and to the remaining period of
the year when the regulatory fees become subject to
refund or credit.

Reporting.

(a) Annual Report. During the Exploration Period,
CONTRACTOR shall supply to the Goverpment through the
Secretary, copy furnished the Director of the Mines &
Geosciences Bureau, all geological, geophysical,
radiometric and other information relating to the
Exploration Contract Area and its activities by annual
reports to be submitted within sixty (60) days from the
end of each Contract Year. Such information shall
include financial expenditures, raw and processed
analytical data, copies of originals of assay results,
duplicate samples, field data, copies of originals from
drilling reports, and all other information of any kind
collected during Mineral Exploration. All such
information’ shall be confidential, subject to the
provisions elsewhere provided herein.

(b) Final Report. The CONTRACTOR shall submit to the
Government through the Secretary, copy furnished the
Director of the Mines and Geosciences Bureau, a final
report within six (6) months from the expiration of the
Exploration Period which shall be in the form and
substance comparable to published professional reports
of respected international institutions and shall
incorporate all the findings in the Exploration
Contract Area, including locations of, samples, assays,
chemical analysis, and assessment of mineral potential.
Such report shall also: include complete, detailed
expenditures incurred during the Exploration Period.

(c) Confidentiality. The information and reports
submitted by the CONTRACTOR pursuant to paragraphs (a)
and (b) of this Section shall be subject to Section.
13.5(f) of this Agreement governing confidentiality.

= |
a Gb Oe
ARIMCO FTAA/P.17

SECTION VII

FEASIBILITY STUDY AND RELINQUISHMENT

Mining Feasibility. During the Exploration Period, the
CONTRACTOR shall conduct feasibility studies for any
par of the Exploration Contract Area as may be
waryanted. At anytime prior to six (6) months from the
expiration of the Exploration Period, the CONTRACTOR, -
if jit elects to transform the Exploration Contract Area
intg a Mining Area as provided in Section VIII of this
Agreement, shall submit a Declaration of Mining
Feasibility with a Work Program and Budget for development
for! the next succeeding three (3) years indicating
therein the Mining Area. Areas not delineated as part
of the Mining Area shall be relinquished pursuant to
the following section.

Failure of the CONTRACTOR to submit a Declaration of
Mining Feasibility within the prescribed period shall
be considered a waiver of the CONTRACTOR’s right to
transform the Exploration Contract Area into a Mining
Area as provided in Section VIII of this Agreement.

Relinguishment. The maximum area in the Project Area
shall be subject to relinquishment to the extent of
ninety-five percent (95%) of the Exploration Contract
Area after five (5) years of Mineral Exploration or
such larger area as the Secretary may approve,
provided, ‘that the minimum relinquishment per year
shall average ten percent (10%) of the Exploration
Contract Area at any one time and provided further that
the maximum retained area at the conclusion of the
Exploration Period shall be 5,000 hectares or 62
meridional blocks or such larger area.as the Secretary
may approve, If the area relinguished in any Contract
Year is in excess of the required ten percent (10%) to
be relinquished in that Contract Year, the CONTRACTOR
can credit the excess area relinquished to the area
required to be relinquished in the succeeding Contract
Year(s). The areas to be relinquished shall be
selected by the CONTRACTOR at its discretion and for
this reason, the CONTRACTOR’s retained area after
relinquishment need not be one continguous block.

Such part of the Project Area as relinquished above
shall revert to the Addendum Claimowners and the Other
Claimowners, and the said Addendum Claimowners and the
Other Claimowners shall have preferential rights over
the area relinquished, provided, that within thirty
(30) days from notification of relinquishment by the
CONTRACTOR, they shall signify their intention to enter

Ze fe
Lf
ARIMCO FTAA/P.18

into a mining contract with the GOVERNMENT, and shall
submit within sixty (60) days from receipt by the
GOVERNMENT of such notice of intention all documents
necessary for application for a specific mining
contract.

SECTION VIII

ELECTION TO TRANSFORM THE EXPLORATION
CONTRACT AREA INTO A MINING AREA

Timetable for Election. The CONTRACTOR, at anytime
during the Exploration Period and within a period of
six (6) months from the expiration of the Exploration
Period, may, at its election:

(a) transform the Exploration Contract Area into a
Mining Area and choose to continue to be governed by
the terms and conditions of this Agreement; or

(b) subject to pertinent laws, rules, and regulations
on maximum allowable areas for exploration, development, and
utilization, transform the Exploration Contract Area under
this Agreement into a Mining Area under a mineral production
sharing agreement, in the form of Annex "D" attached hereto
(otherwise known as the "First Right of @onversion into a
Mineral Production Sharing Agreement").

However, if the CONTRACTOR locates or discovers
discrete, self-standing ore “bodies within the
Exploration Contract Area, other than that covered in
the first paragraph of this Section 8.1, it shall have
an option to enter into a separate mineral production
sharing agreement or a financial or technical
assistance agreement under the same terms and
conditions of this Agreement or Annex "D" hereto in the
case of mineral production sharing agreement over the area
encompassing the same.

Notice of Conversion. The CONTRACTOR shall notify the
GOVERNMENT in writing within thirty (30) days from the
date it has passed the appropriate corporate board
resolution of its intention to convert to a mineral

production sharing agreement in the form of Annex "D"
hereto.

Revisions due to Conversion. All revisions suggested
and desired by the CONTRACTOR to Annex "D" hereto shall be
submitted to the GOVERNMENT within sixty (60) days from
filing of the CONTRACTOR’s intention to convert to a mineral
production sharing agreement. Revisions to Annex "D" shall
be binding only when put into writing and signed by both the
GOVERNMENT and the CONTRACTOR.

-
PY | (, —
iN

ARIMCO FTAA/P.19

Equjty Requirement. In case the CONTRACTOR elects to
transform its Exploration Contract Area into a Mining
Area under a mineral production sharing agreement in
the; form of Annex "D" heréto, the CONTRACTOR shall be
given a period of one (1) year within which to satisfy
thel equity requirement of sixty percent (60%) Filipino
capital for such type of agreement or such lesser
equity requirement as may be imposed by law at the time of
such conversion, subject to an extension of one (1) year as
may|be approved by the Secretary taking into consideration
the |relevant economic factors.

Second Right of Conversion into a Mineral Production Sharing
Agreement.

(a) Notwithstanding that the CONTRACTOR has elected to
continue to be governed by the terms of this Agreement
pursuant to Section 8.1(a) above, should the CONTRACTOR or
any of its assignee, whether Affiliates, Related Corporation
or any other entity recognized by law, at anytime during the
effectivity of this Agreement, be a Qualified Entity, it may
opt to convert this Agreement to ‘a mineral production
sharing agreement envisioned under Executive Order No. 279
and more particularly in the form of Annex "D" attached
hereto.

(b) Should at anytime during the effectivity of this
Agreement, the conditions mentioned in (a) above occur, then
the CONTRACTOR should within thirty (30) days from the
occurrence of such conditions serve notice to the GOVERNMENT
that it wants to exercise its option to convert this
Agreement to a mineral production sharing agreement in the
form of Annex "D" attached hereto (the "Conversion Notice").

(c) All revisions to Annex "D" required or may be
necessary, shall be submitted to the GOVERNMENT within
sixty (60)¢ days from the service of the Conversion
Notice by the CONTRACTOR to the GOVERNMENT.

Amendments of Annex "D" mentioned above shall be
binding onlygwhen put into writing and signed by both
the GOVERNMENT and the CONTRACTOR.

SECTION IX

DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable. The CONTRACTOR shall complete the development of

the mine including the construction of production facilities
within thirty-six (36) months from the date of the approval
of the Declaration of Mining Feasibility, subject to such
extension based on justifiable reasons as the Secretary may

<—f fem
fe
‘pe

9.2
9.3
—
9.4
5
WwW
i 10.1
YY
L

ARIMCO FTAA/P.20

Program and Budget. The CONTRACTOR shall develop
construct the.production facilities in the Mining
in accordance with the Work Program included in
Declaration of Mining Feasibility referred ‘to in
don 7.1 of this Agreement, spending at least
0,000,000 less any amount of Exploration

Annual. The CONTRACTOR shall submit to the
rnment, through the Secretary, copy furnished the
ctor of the Mines and Geosciences Bureau, an annual
repgrt within sixty (60) days after December 31 of each year
which states the major activities, achievements and
expenditures during the year covered, including maps,
assays, rock and mineral analyses and progress geological
and similar reports during the development: and construction
period. A copy of the proposed budget and expenditures
during the construction period will be included in the Work
Program submitted with the Declaration of Mining
Feasibility referred to in Section 7.1 of this
Agreement.

(b) Final Report. Within six (6) months from the
completion of the development and construction
activities, the CONTRACTOR shall submit to the Government,
through the Secretary, copy furnished the Director of the

Mines and Geosciences Bureau, a final report to the
GOVERNMENT. Such report shall integrate all
information in maps of appropriate scale and quality as

well as in monographs or reports in accordance with
international standards.

Confidentiality. The information and reports submitted by
the CONTRACTOR pursuant to Sections 9.2 and 9.3 shall be
subject to Section 13.5(f) of this. Agreement governing
confidentiality.
SECTION X
PRODUCTION PERIOD

‘Timetable. The CONTRACTOR shall submit to the Government,
through the Secretary, copy furnished the Director of the

Mines and Geosciences Bureau, within thirty (30) days
from the completion of the construction facilities a
Work Program for a period of three (3) years, The
CONTRACTOR shall commence Commercial Production
according to the period(s) specified in the approved
Work Program and the CONTRACTOR shall advise the
Government within fifteen (15) days therefrom that
Commercial Production has commenced. Failure of the
CONTRACTOR to commence Commercial Production within the
period, except as may be excused by Force Majeure as

eo Go GF
\ tT

10.

10.

2

3

ARIMCO PTAA/P.21

stated in Section 20.4 hereof or other justifiable
causes, shall be considered a substantial’ breach of
this Agreement.

Work Programs. During the production period, the
CONTRACTOR shall submit to the Government, through the
Secretary, @opy furnished the Director of the Mines and
Geosciences Bureau, Work Programs covering a period of three
(3) years each which shall be submitted not later than
thirty (30) days before the expiration of the period covered
by the previous Work Programs.
t

The CONTRACTOR shall conduct Mining Operations and
other activities for the duration of the Production
Perjod in accordance with the duly approved Work
Programs and any modification thereof approved by the
Secretary pursuant to Section XII hereof.

The CONTRACTOR, notwithstanding the foregoing, may
suspend its Mining Operations and compliance with the
Work Programs if at its discretion it is commercially
unviable to proceed with the said Mining Operations for the
time being, such as when the costs of production exceed the
realizations from the same, the later calculated at spot
prices. Under this situation, the CONTRACTOR shall have the
rights and obligations provided by Section 20.4 of this
Agreement, as if this event was Force Majeure. -

Reporting.
(a) Quarterly Reports. Beginning with the first

Calendar Quarter following the commencement of the
production period, the CONTRACTOR shall submit to the
Government, through the Secretary, copy furnished the
Director of the Mineds and Geosciences Bureau, within
thirty (30) days after the end of each Calendar Quarter
a Quarterly Report stating the tonnage of production in
terms of ores, concentrates, and their corresponding grades
and other types of products, values, destination of sales
or exports and to whom sold, terms of sales and
expenditures. The purchaser destination and terms of sale
shall be provided by the CONTRACTOR under the provision of
Section 13.3(g).

(b) Annual Reports. During the Production Period, the
CONTRACTOR Shall submit to the Government, through the
Secretary, copy furnished ,the Director of the Mines and
Geosciences Bureau, within sixty (60) days from the end of

each Calendar Year an Annual Report indicating in sufficient
detail:

(i) The total tonnage of ore reserves whether proven,
probable, or inferred; the total tonnage of ores,
kind-by-kind, broken down between tonnages mined,
tonnages transported from the mines and their corresponding
destination, tonnages stockpiled in the mine and elsewhere

a pe
Wa
WS
7 10.4
8 10.5
WV

11.3
iN

ARIMCO FTAA/P.22

in the Philippines, tonnages sold or committed to be sold or
committed for export (whether actually shipped from the
Philippines or not), ‘torinages actually shipped from the
Philippines, and if known to the CONTRACTOR, tonnages
refined, processed or manufactured in the Philippines
with full specifications as to the intermediate products,
by-products or final products of the terms at which they
were disposed. The purchaser, destination and terms
of sale shall be provided by the CONTRACTOR under the
provision of Section 13.3(g);

(ii) Work accomplished and work in progress at the
end of the year in question with respect to all of the
installations and facilities related to the exploitation
program, including the investments actually made or
committed;

(iii) Profile of work force, including management and
staff, stating particularly their nationalities, and for
Filipinos their place of origin (i.e., barangay, town,
province, region).

(iv) Ownership of the CONTRACTOR, particularly with
respect to nationality.

Expansions and Modifications of Facilities. The
CONTRACTOR may make expansions, major modifications and
improvements of the mining facilities and may add new
facilities* as it shall consider necessary for the
operations,” provided such plans shall be embodied in an
appropriate Work Program approved by the Secretary
pursuant to Section XII hereof.

Repairs and replacements shall not be considered as an
expansion, modification or improvement as contemplated
above.

Confidentiality. The information and reports submitted by
the CONTRACTOR pursuant to this Section X shall be subject
to Section 13.5(g) of this Agreement governing
confidentiality. :

SECTION XI

FISCAL REGIME

General Principles. The financial regime of this Agreement
shall be governed by the principle according to which the
GOVERNMENT expects a reasonable return in economic value for
the exploitation of non-renewable natural resources under
its national sovereignty while the CONTRACTOR expects a
reasonable return on its investment with special account to
be taken for the high risks of exploration, the terms and
conditions prevailing internationally and domestically in

| 7) -
a
ARIMCO FTAA/P.23

the| industry and any special efficiency to be gained by
particularly good performance of the CON'TRACTOR.

The| CONTRACTOR may negotiate, with the assistance of
the| Department of Environment and Natural Resources,
with the Board of Investments for incentives, including the
appyopriate legislation, to be extended to it so that the
return to the CONTRACTOR should be no less than the return
had| the CONTRACTOR been’ registered with the Board of
Investments as a non-pioneer enterprise with appropriate
incentives operating under a mineral production sharing
reg}me.

Furthermore, the Department of Environment and Natural
Resources, exerting its best efforts, shall assist the
CONTRACTOR in negotiations with the Board of
Investments and all other relevant agencies and
instrumentalities of the GOVERNMENT for: corporate tax and
other tax and duty holiday or other incentives, including
the appropriate legislation, consistent with this Agreement,
particularly during the five-year period for recovery of
Preoperating Expenses as provided for in Section 11.2
hereof.

Moreover, the Department of Environment and Natural
Resources undertakes to facilitate the CONTRACTOR’s
prompt repatriation of the Preoperating Expenses and
Property expenses as defined in Sections 2.42 and 2.44
in relation to Section 11.2 of this Agreement. In this
regard, the CONTRACTOR shall. be assisted by the Mines and
Geosciences Bureau or other competent government agency, in
complying with whatever requirements the Central Bank or
other relevant government agencies may impose for the
approval of the said repatriation.

Considering that the CONTRACTOR’s Project Area is
located in the remote provinces of Nueva Viscaya and
Quirino and will be the first mining exploration and
development of its kind to be located in the said
provinces, should at anytime the capital investment of
the CONTRACTOR exceed by 100% the statutorily required
capital investment of US$50,000,000, at the
CONTRACTOR’s option, the fiscal regime provided herein
can be subject to review by both parties hereto so that the
financial status of the CONTRACTOR will be as close as
possible, if not approximately equal, to that of a
contractor under a mineral production sharing agreement
attached hereto as Annex "D" and as if that contractor were
registered as a non-pioneer enterprise with appropriate
incentives with the Board of Investments. The CONTRACTOR can
initiate the review of the fiscal regime agreed upon under
this Agreement upon service of notice to the GOVERNMENT.
Both parties herein shall meet within fifteen (15) days
from receipt of the GOVERNMENT of the notice initiating. the
review sent by the CONTRACTOR. i

a &
11.

ARIMCO FTAA/P.24

The] GOVERNMENT and the CONTRACTOR recognize that a
portion of the financing for the development,
construction and production of the mine and its
associated facilities, as well as the working capital
needed for Mining Operations will be funded by debt and that
the | CONTRACTOR shall be liable for periodic and regular
principal repayments and interest payments on its loans.
Furthermore, the GOVERNMENT and the CONTRACTOR recognize
thay the success’ of the CONTRACTOR in availing of a debt
facdlity for the development, construction and production
of fhe mine and its associated facilities depends largely
on the assurance that can be offered by the CONTRACTOR to
the Jentities extending the debt facility that they will have
a cartain degree of control over the cashflow of the project
being financed.

Recovery of Preoperating Expenses, Property Expenses
and Taxes Paid During the Recovery Period. The
CONTRACTOR shall have a period of up to five (5)
Contract Years, counted from the Date of Commencement
of Commercial Production within which to recover its:
(a) Preoperating Expenses; and (b) Property expenses
incurred during the period in which’ Preoperating
Expenses are recovered, after which period only shall
the -right of the GOVERNMENT to share in the Net
Revenue, as hereinafter defined, accrue.

However, if after the lapse of the period mentioned in
the preceding paragraph, the CONTRACTOR has not yet
fully recovered its Preoperating Expenses and Property
expense incurred during the Period in which Pre-operating
Expenses were incurred, it shall be allowed to recover the
same as a depreciation allowance deductible against the
distributable Net Revenues over the period of the succeeding
three Contract Years.

Property expenses incurred during the period in which
Preoperating Expenses are recovered shall not for the
purpose of this Section include Major Capital Expenditure as
defined in Section 11.7.

All taxes, duties, fees, costs, levies’ and imposts paid by
the CONTRACTOR and which are detrimental to the CONTRACTOR’s
recovery of Preoperating Expenses and Property Expenses
during the five (5) Contract Years contemplated in this
Section shall be recoverable by the CONTRACTOR, whenever
possible during the year(s) such expenditures were actually
incurred. Any amount not recovered shall be deducted from
the GOVERNMENT’s Share as more specifically provided in
Section 11.5 of this Agreement, unless legislation is
required to allow the necessary deductions, in which case
the deductions shall be made only after the appropriate
legislation has been passed.

All the items recoverable by the CONTRACTOR under this

Section — 11.2, including the on-going Mineral
Exploration costs incurred by the CONTRACTOR during the

Up Ze Q\. a fe
ARIMCO FTAA/P.25

five-year recovery period, shall be recovered from Net
Revenue, as the term "Net Revenue" is defined under Section

- 11.4 of this Agreément.

11.3

11.4

Royalties Paid to Addendum Claimowners and Surface
Owners The 2% net smelter royalty and the 8% free
carried interest paid or payable by the CONTRACTOR to
the} Addendum Claimowners as specified in Section
11.$(e) and (f), and the royalties payable to the
Surfiace Owners from the date of commencement of production,
whi¢h otherwise would have been a reduction to the
GOVERNMENT’s share, as provided in Section 11.5 hereof, but
which were not recovered by the CONTRACTOR for the
corresponding Contract Year when paid shall be carried
forward, for as long as the CONTRACTOR has not been fully
reimbursed by the GOVERNMENT of the amount paid, as an
additional deduction to the GOVERNMENT’s share when the
latter accrues and becomes payable.

Revenue’ Sharing. From the start of Commercial
Production, the Net Revenue shall be shared by the
GOVERNMENT and CONTRACTOR on a 60-40 basis, of which
60% of the net will be the GOVERNMENT’s share and the
remaining 40% will be that of the CONTRACTOR, unless a
higher share in the net revenue is given the CONTRACTOR by
agreement of both parties hereto, provided no statutory
prohibition exists to the grant to the CONTRACTOR of such
higher share in the net revenue. ‘he CONTRACTOR’s corporate
tax of 35%, any excise tax currently imposed and paid by
the CONTRACTOR, and all other taxes, duties, fees, levies
and royalties payable by the CONTRACTOR, including any
tax due on dividend payments by the CONTRACTOR to its
stockholder(s) and any tax due on interest payments on
foreign loans extended to the CONTRACTOR by its
stockholder(s), shall be included in the 60% GOVERNMENT
share as more specifically provided in Section 11.5
hereof, unless legislation is required to allow such
inclusion, in which case the inclusion shall be made
only after the appropriate legislation has been passed.

Net Revenue means Gross Mining Revenues derived from
operations less allowable deductions which are
attributed to exploration, development = and actual
Commercial Production. Expenses relating to Commercial
Production shall include expenses relating to mining,
utilization/processing, marketing and depreciation of
Properties used in the operations.

Allowable deductions to Gtoss Mining Revenues” shall

include, but are not necessarily limited, to the
following:
(a) Mining, Milling, handling and marketing

expenses which are not deductible from gross sales;

(b) Continuing Mineral Exploration costs incurred after
recovery of Preoperating Expenses or five years from the

wr % oy 0 pe-
ARIMCO FTAA/P.26

Dat of Commencement of Commercial Production,
whighever is the lesser period;

(c) Depreciation for all Capital which is not subject to
deduction under Section 11.2. The Capital may be
depreciated to the extent of not more than twice as fast
as fhe normal rate of depreciation or depreciated at the
normal rate of depreciation if the expected lifé is ten (10)
years or less; or (b) depreciated over any number
of years between five (5) years and the expected life if the
latter is more than ten (10) years. However, replacement
andfor working Capital purchased during the period of
recqvery of Preoperating Expenses as specified in Section
11... or during the period of recovery of Major Capital
Expenditures as specified in Section 11.7° of this
Agreement, shall be subject to recovery during the periods
provided in Sections 11.2 and 11.7 of this Agreement
respectively;

(da) All administrative overhead actually incurred by the
CONTRACTOR ‘inside the Philippines and administrative
overhead incurred outside the Philippines which are
properly allocable to the project, including but not limited
to all insurance premiums or like payments of any nature
whatsoever, provided the administrative overhead is
reasonably related to the performance of the CONTRACTOR’s
obligations, and exercise of its rights under this
Agreement.

CONTRACTOR’s allocable administrative overhead outside the

Philippines shall be reviewed by the parties
periodically upon request of either party and the future
charges adjusted equitably either upward or

downward; .
(e) Consulting fees incurred both inside and outside the
Philippines for work related directly to the project;

(f£) All unrecovered Preoperating Expenses
including those specifically provided in Section 11.2 of
this Agreement; and

(g) Major Capital Expenditures other than
Preoperating Expenses as specifically provided in Section
11.7 of this Agreement. °

(h) Mine Development costs which are incurred after the
period for recovery of Preoperating Expenses as ‘specifically
provided in Section 11.2 or five years from the Date of
Commencement of Commercial Production, whichever is the
lesser period, including the costs of stripping of waste
rock and tunnelling, shaft sinking, underground block cave
development and such other steps necessarily undertaken to
prepare and explore orebody or mineral deposit for mining;

—_ "
wf
11.5

ARIMCO FIAA/P.27

(i) | Interest charged on loans incurred by the CONTRACTOR
during Commercial Production which shall not be more than
the] prevailing international rates charged for similar
typ¢s of transaction and which loans are necessary for the

fulfillment of the CONTRACTOR’s obligations under this
Agrgqement.

The | GOVERNMENT’s Share. Provided that the Preoperating
Expdnses of the CONTRACTOR and any of its Affiliates on
the] Contract Area, as defined in Section 2.42 in

_xeldtion to Section 2.3 of this Agreement and as passed

on Jaudit by an: independent and certified public
accountant shall have been recovered by the CONTRACTOR
purguant to Section 11.2 of this Agreement, the
GOVERNMENT’s share of Net Revenue, as defined in the
pre¢eding section, shall be 60% while the CONTRACTOR'S
share shall be 40% of the same.

The GOVERNMENT shall receive 60% of Net Revenue less the
following costs, taxes, duties, fees and other expenses
paid by the CONTRACTOR or otherwise accrued by the
CONTRACTOR in its books as an expense for any given
Contract Year, provided that payments made in any
Contract Year of an expense accrued the previous
Contract Year and already charged to the GOVERNMENT for
the previbus Contract Year shall no longer be
chargeable: :

(a) excise tax, including tax paid
during the recovery of Preoperating Expenses as provided in
par. 1 of Section 11.2 of this Agreement but which was not
actually recovered by the CONTRACTOR from the GOVERNMENT
during theysaid period, for any amount paid by the
CONTRACTOR which was not subject to deletion by Board of
Investments’ incentives or other incentives
laws, unless legislation is required to allow the deduction
of the excise tax, in which case the deduction shall be made
only after the appropriate legislation has been
passed;

(b) custom duty, including customs duties paid
during the recovery of Preoperating Expenses as provided in
par. 1 of Section 11.2 of this Agreement but which was not
actually recovered by the CONTRACTOR from the GOVERNMENT
during the said period, for any amount paid by the
CONTRACTOR which was not subject to deletion by Board of
Investments’ incentives or other incentives
laws, unless legislation is required to allow the deduction
of the customs duty, in which case the deduction shall be
made only after the appropriate legislation has been

fe
Af Oy s
i ARIMCO FTAA/P.28

(c) sales tax, value added tax, occupation and
regulatory fees, all GOVERNMENT levies, costs and imposts,
GOVERNMENT controlled price stabilization schemes and any
other form of ‘GOVERNMENT backed scheme, including:
sales tax, value added tax, GOVERNMENT levies, costs and
imposts, GOVERNMENT controlled price stabilization schemes,
any other form of GOVERNMENT backed scheme paid
during the recovery of Preoperating Expenses as provided in

-Par. 1 of Section 11.2 of this Agreement but which was not

actually recovered by the CONTRACTOR from the GOVERNMENT
during the said period, including any levies, costs,
imposts, fe&s or taxes that are imposed or may be imposed by
any local government unit, for any amount paid by the
CONTRACTOR which was not subject to deletion by Board of
Investments’ incentives or other incentives laws, unless
legislation is required to allow the deduction of the
foregoing amounts and costs, in which case the deduction

shall be made only after the appropriate legislation has
been passed;

(d) all corporate income tax including carry forward of
losses, including the corporate income tax paid during the
recovery of. Preoperating Expenses as provided in par. 1
of Section 11.2 of this Agreement but which was not actually
recovered by the CONTRACTOR from the GOVERNMENT during the
said period, unless legislation is required to allow the
deduction of the corporate income tax, in which case the
deduction shall be made only after the appropriate
legislation has been passed;

(e) 2% Net Smelter Return paid or due the
Addendum Claimowners with respect only to the area defined
in the map attached hereto as Annex "B";

(f£) 8% free carried interest in the CONTRACTOR
equivalent to Addendum Claimowners free equity entitlement
after full recovery by the CONTRACTOR herein of its
Preoperating Expenses and Property expenses and with
respect only to the area defined in the map attached hereto
as Annex "B";

(9) any possible payments to surface owners
pursuant to Presidential Decree No. 512.

(h) any tax due on dividend payments by the
CONTRACTOR, to its stockholder(s) and any tax due on
interest payments on foreign loans extended to the
CONTRACTOR by its stockholder(s), unless legislation is
required to allow the deduction of the foregoing amounts, in
which case the deduction shall be made only after the
appropriate legislation has been passed.

The foregoing list notwithstanding, the GOVERNMENT’s share
as provided herein may be subject to further reduction by an
amount equivalent to whatever benefits that may be extended
in the future by the GOVERNMENT to the CONTRACTOR or to

rt G Oe
11.6

ia ARIMCO FTAA/P.29

financial or technical assistance agreement
contractors in general.

The |Net. Smelter Returns paid to.the Addendum Claimowners by
the |CONTRACTOR as described in Section 11.5(e) above are in
effect advances to the GOVERNMENT’s share insofar as they
are| paid by the CONTRACTOR for and on behalf: of the
GOVERNMENT. In the case of item 11.5(f£) above, if the
amount corresponding to the same is not determinable at the
time the GOVERNMENT’s Net Revenue share is payable, the

“same can be carried forward as a deduction to the

GOVERNMENT’s Net Revenue share for the immediately
succeeding Contract Year.

The| GOVERNMENT’s share as provided herein shall be
payable within four (4) months from the end of each
Calendar Year and shall be accompanied by a statement
from the CONTRACTOR outlining the calculation of such
share.

Operating Expenses. In each Contract Year, the
CONTRACTOR «will recover from the Gross Mining Revenues
generated under this Agreement an amount equal to all
operating expenses, the same to include among others
the items enumerated as allowable deductions in Section 11.4
above: Provided, That if in any Contract Year the operating
expense ‘éxceeded the Gross Mining Revenues from Commercial
Production or there are no Gross Mining Revenues, then the
unrecovered operating expenses shall be recovered from the

, Gross Mining Revenues in succeeding Contract Years.

11.7

Recovery of Major Capital Expenditures other than
Preoperating Expenses.

(a) For purposes of this Section, any Capital invested
in the existing mine or in a separate new mining
project within the Mining Area, incurred after the Date of
Commencement of Commercial Production and during or after
the five-year recovery period for Preoperating Expenses as
provided in Section 11.2 of this Agreement which will
require a cost outlay of at least US$10 million in any
Contract Year shall be considered a Major Capital
Expenditure.

(b) Tpe total cost of the Major Capital Expenditure
other than Preoperating Expenses, as described above,
can be recovered by the CONTRACTOR by way of
depreciation allowance. The Major Capital Expenditure
shall be depreciated in the same manner as Capital, as
provided for in Section 11.4(c) of this Agreement, unless
the CONTRACTOR agrees with the GOVERNMENT to depreciate the
Major Capital Expenditure in some other manner at the time
the Major Capital Expenditure is incurred.

4 =

a
ARIMCO FTAA/P.30

11.8 Treatment of Depletion and Depreciation Expenses.

letion and depreciation expenses shall be
bursed to the CONTRACTOR as a recovery of its
tal investment. ,

11.9

cin of Sales. The CONTRACTOR shall endeavor to
in the best achievable price for its production
pay the lowest achievable marketing commissions
related fees. CONTRACTOR shall seek to. strike a
nce between long-term and short-term sales
arable to policies followed by independent
ucers in the international mining industry. 1t is
rstood that long term forward sales of gold
uction is acceptable and may be appropriate given
large scale development and capital investment

requiret subject to existing Central Bank rules and
regulations.

The CONTRACTOR shall likewise seek a balanced
distribution among consumers. Insofar as sales to
CONTRACTOR’s Affiliates are concerned, prices shall be
at arm’s-length standard and competing offers for
large scale and long-term contracts shall be procured.

.11.10. Associated Minerals. If Minerals, other than copper,
gold and silver are recovered and sold, the achieved
value thereof shall be added to the value of the

principal mineral in computing the share of the
GOVERNMENT.

11.11 Sale gf Gold . ALl gold produced directly from its,
ore, marketable in its primary form and produced by
the CONTRACTOR or gold’ obtained as by-product of
mineral concentrates, ores, matte, slime and
precipitates and produced by the CONTRACTOR may be

- sold to the Central Bank or exported abroad for
smelting and sale provided that the dollar proceeds

Ne from such sales, to the extent required by applicable

a laws or current Central Bank regulations, shall be
sold to the Central Bank through the CONTRACTOR’s
authorized agent bank which shall credit the proceeds
to Central Bank.

The foregoing rules shall apply in respect of the
; disposition of the proceeds of the sale of gold,
= unless a different arrangement is entered into with
the Central Bank. :

At the request of the CONTRACTOR, or the operating
entity under Section 13.3 of this Agreement, the
Secretary will assist the CONTRACTOR, or the operating
entity under Section 13.3, in negotiating with the Central

F

A
- oe
ARIMCO FTAA/P.31

zeld any agreement covering the sale and disposition of

gold and silver considered necessary by the CONTRACTOR or
the jopexating entity under Section 13.3 in order to obtain

loan financing for the development and construction of the
mine, as well as in bringing the mine and its associated
Facilities into production.

11.12 Sale of Copper. At the request of CONTRACTOR, or the

12.2

operating entity under Section .13.3, the Secretary
will assist the CONTRACTOR, or the operating entity
under Section 13.3, in negotiating with the Central
Bank or the appropriate governmental entity any
agreement covering the sale and disposition of copper
considered necessary by the CONTRACTOR or the

operating entity under Section 13.3 in order to obtain
loan financing for the development and construction of
the mine, as well as in bringing the - mine and its

associated facilities into production.

SECTION XII

WORK PROGRAMS

Submission to GOVERNMENT. Within the periods
prescribed in Sections 10.1 and 10.2 of this Agreement, the
CONTRACTOR shall prepare and submit to the GOVERNMENT,
through the Secretary, copy furnish the Director of the
Mines and Geosciences Bureau, the Work Program for the
Mining Area stating the Mining Operations and expenditures
which the CONTRACTOR proposes to carry out during the
period covered with the details and particulars set forth
elsewhere in this Agreement or in the Guidelines (DENR
Administrative Order No. 57 series of 1989). If within
sixty (66) days from receipt of the Work Program, no
Notice of revision as provided in Section 12.2 below is
given to the CONTRACTOR, then the submitted Work Program are
deemed approved in toto. Additional Work Programs may be
submitted by the CONTRACTOR at its option to the
GOVERNMENT af. any time.

Examination, Revision.

(a) Should the GOVERNMENT wish to propose a revision
as to certain specific features of said Work Program
or Budget, it shall within sixty (60) days after
receipt thereof provide Notice to the CONTRACTOR
specifying in reasonable detail its reasons therefor.
Any portion of said Work Program as to which the
GOVERNMENT shall fail to notify the CONTRACTOR of
proposed revision shall insofar as possible be carried out
as prescribed herein. Promptly upon service of such Notice
to the CONTRACTOR, the GOVERNMENT and the CONTRACTOR will
meet and endeavor to agree on the revision proposed by the
GOVERNMENT. In any event, if the GOVERNMENT and the

we he
13.1

ARIMCO FTAA/P.32

CONTRACTOR shall fail to agree on the proposed revision
within thirty (30) days from the time Notice to the
‘CONTRACTOR was sent, then the Work Program and Budget
proposed by the CONTRACTOR, provided that the same is
consistent with the total ‘financial commitment of the
CONTRACTOR under this Agreement, shall be deemed
approved so as not to unnecessarily delay the
a of this Agreement.

(b) It is recognized by the GOVERNMENT and the
CONTRACTOR that the details of any Work Program may
require changes in the light of changing
circumstances. The CONTRACTOR may make such changes
proyided they do not change the general objective of
any| Work Program. The CONTRACTOR shall promptly
advise the Secretary of such changes. However,
changes which entail a downward variance of at least
twenty (20%) per centum of the proposéd expenditures
are subject to the approval of the Secretary, which
approval shall not he unreasonably withheld.

(c) The GOVERNMENT’s approval of a proposed Work
Program and Budget and amendments thereto will not be
unreasonably withheld.

SECTION XIII

RIGHTS AND OBLIGATIONS OF THE PARTIES

Obligations of the CONTRACTOR during the Exploration
Period. The CONTRACTOR shall:

(a) Perform all the necessary Mineral Exploration and
provide all necessary services, technology and
financing in connection therewith; i

(b) After the Exploration Period, relinquish to the
GOVERNMENT any portion of the Exploration Contract
Area which shall not be necessary for Mining
Operations and not. covered by any Declaration of
Mining Feasibility as specified in Section 7.1,
without prejudice to the rights of reversion of the
Addendum Claimowners and Other Claimowners as provided
for in s®&ctions 18.1 and 18.2 of this Agreement.

(c) Perform all Mineral Exploration in accordance
with the generally accepted mining and engineering

practices in the Philippines providing all necessary
service, technology and financing in connection

therewith.
tt ARIMCO FTAA/P.33

(a)}] Perform its activities within the Exploration
Period and according to the Work Programs, save as may
be |excused by Force Majeure and the termination
proyision provided in Section XIX hereof. é

(e) Furnish all materials, labor, equipment, and
other installations that may be required for carrying
on jall Mineral Exploration. To the maximum extent
compatible with efficient and cost effective

operations, the CONTRACTOR shall give preference to
products and services produced and offered in the
Philippines of comparative quality and price.

(£) * The CONTRACTOR shall keep accurate technical
records and financial records about the Mineral
Exploration and make them available to GOVERNMENT
representatives authorized by the Secretary for
purposes of assessing performance and compliance of
the CONTRACTOR with the terms of this Agreement.

Authorized representatives of other government
agencies may also have access to such records in
accordance with existing laws, rules and regulations.

(g) Hold harmless the GOVERNMENT from all claims and
accounts of all kinds, and demands and actions arising
out of the accidents or injuries to persons or
property caused by Mineral Exploration of the
CONTRACTOR and indemnify the GOVERNMENT for any

expenses or costs incurred by the GOVERNMENT by reason
of any such claims, accounts, demands or actions.
(h) Pay taxes or obligations in accordance with

existing laws, rules and regulations subject to the
terms of thisfAgreement.

(i) Conform to laws and regulations regarding, . among
others, labor, safety, demarcation of the Exploration
Contract Area, and non-interference with the rights of other
mining operators.

(3) Allow access to exploration sites by inspectors
authorized by the GOVERNMENT.

(k) Recognize and respect the rights, customs and
traditions of indigenous tribal communities over their

ancestral lands.

(1) In order to ensure compliance with its
expenditures requirements and other: obligations as a
CONTRACTOR during the Exploration Period, the
CONTRACTOR will be required to post a bond or other
financial guarantee valid for the Contract Year for
the amount equivalent to the expenditure obligations
of the CONTRACTOR as determinable for any Contract
Year under Section 5.2 of this Agreement in favor of
the GOVERNMENT and with surety or sureties

os Robbe de
13.2

ARIMCO FTAA/P.34

satisfactory to the Department of,, Environment and
Natpral Resources, conditioned upon the | faithful
performance by the CONTRACTOR of its obligations under
and |pursuant to this Agreement.

The| GOVERNMENT may waive the requirement to post a
bond. in the first Contract Year if the CONTRACTOR can
satisfy the Department of Environment and Natural
Respurces that it has satisfied in advance. the
Exploration expenditures required of it ,under. the
appyoved Work Program.

(m) [i) The CONTRACTOR shall prepare an Initial
Environmental Examination (TEBE) for Mineral
Exploration to be submitted to the GOVERNMENT
covering the Exploration Contract Area during the
first Contract Year.

(ii) At the time of the submission of the
Declaration of Mining Feasibility, an appropriate
Environmental Impact Statement (EIS) must be made
according to the form prescribed by proper
government authorities and shall be required
component of any of the feasibility studies of the mine.

The CONTRACTOR shall strictly comply with such
conditions as may be stipulated in the relevant
Environment Compliance Certificate issued by the
proper government authority. In this respect, the
GOVERNMENT confirms its obligations under Clauses 13.5 (a)
and 13.5 (b) of the Agreement.

Rights of the CONTRACTOR during the Exploration
Period. The CONTRACTOR shall:

(a) Have the right to conduct Mineral Exploration in
the Exploration Contract Area in accordance with the
terms and conditions hereof.

(b) Have the right of possession of the Exploration
Contract Area, with full right of ingress and egress
and the right to occupy the same.

(c) (i) Subject to the. provisions of Presidential
Decree No. 512, not be prevented from entry into
private lands by surface owners and/or occupants
thereof when prospecting, exploring and exploiting for
minerals therein.

(ii) Have the right to require the GOVERNMENT at
the CONTRACTOR’s own cost, -to purchase or acquire
surface areas for and on behalf of the GOVERNMENT
covered by the Exploration Contract Area at such
price and terms as may be acceptable to it
provided that it shall be: reimbursed by the sale

-
we Gb Ue

ARIMCO FTAA/P.35

by |public auction or tender of the surface rights
at the termination of this Agreement.

(d) Have the right to use and have access to all
declassified geological, geophysical, drilling,
production and other information held by the GOVERNMENT
or any agency or enterprise thereof now or in the

future, relating to the Exploration Contract Area.

(e)(i) Have the right to sell, assign, transfer,

conyey or otherwise dispose of all its rights,

interests and obligations under this Agreement,

subject to the approval of the Secretary, which

appyoval will not be unreasonably withheld, except that no,
sucl} approval would be required under Section XVIII hereof. |
Assignment of this Agreement or any of the rights herein by

the CONTRACTOR to any of its Affiliates shall not

require the approval of the Secretary provided |
that the assigned Affiliate is as duly qualified

as the CONTRACTOR.

(ii) Have the right to change its equity
structure at anytime to one other than that
disclosed ‘to the GOVERNMENT at. the time of the
execution of this Agreement, should sound business judgment
and economic considerations dictate the need for the
CONTRACTOR to change its equity.

(f£) Subject to applicable laws and regulations, to
employ or bring into the Philippines foreign technical and
specialized personnel (including the immediate members of
their families) judged by the CONTRACTOR to be required in
its operations, provided, that if the employment connection
of such foreign persons with the CONTRACTOR ceases, the
applicable Jaws and regulations on immigration shall
apply to then.

(g) Enjoy, subject to pertinent laws, rules and
regulations and the rights of third. parties, easement
rights, the use of timber, water and other natural
resources in the Exploration Contract Area. ‘

(h) Have the right to import when necessary all
equipment, spare parts, and raw materials required in
the Mineral Exploration. in accordance with existing
laws and regulations. Towards this end, the
GOVERNMENT, in coordination with the .Board of
Investments, shall attempt to terminate or minimize
customs duty and sales tax on such capital equipment
which will be required by the CONTRACTOR.

(i) All CONTRACTOR'S assets, equipments, property,
investments, and private interests in the Philippines
shall not be taken or expropriated, except only for
public use and with just compensation.

i poe
AE
13:33

ARIMCO FTAA/P.36

Have the right to defer the survey of the
Joration Contract Area until such time it has
gnated its Mining Area under this Agreement.

wigations of the CONTRACTOR During the Development,

struction and Production Period - The CONTRACTOR
1:

Prior to commencing Mining Operations in the
S governed by the Addendum Claimowners and Other
mowners’ rights, as disclosed in the Addendum
d March 9, 1991 and the Memorandum of Agreement
pd November 19, 1990, and provided the said areas
included in the Mining Feasibility, the CONTRACTOR shall
e the formation of an Operating Entity or Entities in
h the Addendum Claimowners will hold an 8% free carried
equity interest in any Operating Entity established over the
Properties as defined in the Addendum and the Other
Claimowners an equity interest equivalent to any interest
under the Memorandum of Agreement dated November 19, 1990
they may still hold in any Operating Entity.

(b) Within sixty (60) days from the transformation by
the CONTRACTOR of the Exploration Contract Area into
the Mining Area as provided for in Section 8.1 of this
Agreement, the CONTRACTOR shall file with the Regional
Technical Director concerned an application for an order of
survey of the Mining Area.

(c) Perform all Mining Operations in accordance with
the generally accepted mining and engineering
practices in the Philippines providing all necessary
service, technology and financing in connection
therewith.

(d) Perform its activities within the periods

expressed in this Agreement, Plans and Work Programs
save as may be excused by Force Majeure and the
termination provision provided in Section XIX hereof.

(e) Furnish all materials, labor, equipment, and
other installations that may be required for carrying on
all Mining Operations to the maximum extent compatible with
efficient and cost effective operations, the CONTRACTOR
shall give preference to products and services produced and
offered in the Philippines-of comparative. quality and price.
In particular, the CONTRACTOR shall give preference to
Filipino construction enterprises and use buildings which
are considered suitable for their purpose by the CONTRACTOR,
which can be constructed by using materials and skills
available in the Philippines, employ Filipino
subcontractors for road construction and
transportation, and purchase Philippine household
equipment, furniture and food.

<2"

a |G o

‘ ARIMCO FIAA/P.37

(£) The CONTRACTOR shall, to the extent feasible and
acceptable in view of the rates and conditions available,
maximize the use of Filipino vessels and other means of
transport available in the Philippines. To’ facilitate this,
the} CONTRACTOR may set joint arrangements with Filipino
congerns for the transportation of concentrates.

(g) The CONTRACTOR shall keep accurate technical
records about the operations as well as financial and
marketing accounts and make them available to

-GOVHRNMENT representatives authorized by the Secretary for

purposes of assessing performance and compliance of the
CONFRACTOR with the terms of this Agreement.

Authorized representatives of other government
agencies may also have access to. such accounts in
accordance with existing laws, rules and regulations.

(h) Hold harmless the GOVERNMENT from all claims and
accounts of all kinds, and demands and actions arising
out of the accidents or injuries to persons or
Property caused by Mining Operations of the CONTRACTOR
and indemnify the GOVERNMENT for any expenses or costs
incurred by the GOVERNMENT by reason of any such

claims, accounts, demands or actions.

(i) Pay taxes or obligations in accordance with
existing laws, rules and regulations subject to the
terms of this Agreement.

(j) Conform to laws and regulations regarding, among
others, labor, safety, demarcation of the Mining Area, and
non-interference with the rights of other mining operators.

(k) Allow access to production sites and operations
by inspectors authorized by the GOVERNMENT.

(1) Contribute to national development by helping
develop the host and neighboring communities of . the
Contract Area, local geo-science and mining
technology, and mitigating environmental effects of
Mining Operations.

m Recognize and respect the rights, customs and
traditions of indigenous tribal communities over their
ancestral lands. ,

(n) The CONTRACTOR shall strictly comply with such
conditions as may be stipulated in the relevant
Environment Compliance Certificate issued by the
proper government authority. In this respect, the
GOVERNMENT confirms its obligations under Clauses 13.5 (a)
and 13.5 (b) of the Agreement.

s

AO

Ao
ARIMCO FTAA/P.38

Financial Commitment of the CONTRACTOR

Affer the Declaration of Mining Feasibility has been

completed and. submitted and all ‘regulatory approvals:

required for mining have been obtained by the
CONFRACTOR, the CONTRACTOR, in order to ensure compliance

- with its obligations during the Construction and Development

stage, shall be required’ to submit to the Department of
Environment and Natural Resources a letter or other
documentary evidence from an internationally recognized
offshore financial institution confirming that CONTRACTOR
has| available, sufficient and accessible fund for the
devglopment of the mine requiring a capital investment in a
single mining unit of US$50 million less all Mineral
Expjoration costs spent so far by the CONTRACTOR during the
Exploration Period under this Agreement.

~ Development of Host and Neighboring Communities:

(i) The CONTRACTOR shall coordinate with proper
authorities in providing development plans for the host and
neighboring communities.

(4i) Th’ CONTRACTOR shall help create selfsustaining,
income-generating activities, such as but not limited to,
reforestation and production of goods and services needed
by the mine.

(iii) The CONTRACTOR shall give preference’ to
Filipino citizens provided they are in the opinion of the
CONTRACTOR duly qualified for the positions or the jobs,
particularly residents of its host and neighboring
communities in hiring personnel for its Mining Operations.
If necessary skills and expertise are currently not
available, the CONTRACTOR will prepare and
commence training and recruitment program within
the first’ year of Commercial Production at its
expense.

Development of Geo-Science and Mineral Technology:

(ai) The CONTRACTOR, in the course of its
operations, shall produce geological, geophysical,
geochemical and other types of maps and reports in scale,

format and nomenclature consistent with internationally
accepted practices and standards.

(ii) The CONTRACTOR shall, while this Agreement remains
extant, systematically keep the data generated from the
Mining Area such as cores, assays and other related
information, “including economic and financial, and shall
make them accessible to students, -researchers and other
persons , responsible for developing geoscience and
mineral t&chnology after declassification. ,

aw GO

ARIMCO FTAA/P.39

Envirgnmental Protection and Industrial Safety:

13.4

The| CONTRACTOR shall prépare a plan of mining so
tha its damage to the environment will be
minimal. To the extent reasonably possible,
control of pollution and the transformation of the mined-out
ared or materials into economically and socially. productive
forms must be done simultaneously with mining. An
appyopriate Environmental Impact Statement (EIS) must be
mad according to the form prescribed by proper
government authorities and shall be required
component of any of the feasibility studies of the mine.

These activities must be reflected clearly in the
appropriate Work Program.

Rights of the CONTRACTOR during the . Development,

Construction and Production Period. - The CONTRACTOR
shall:
(a) Have the right to conduct Mining Operations in

the Mining Area in accordance with the terms and
conditions hereof.

" (b) Have the right of possession of the Mining Area,

with full right of ingress and egress and the right to
occupy the same.

(c) (i) Subject to the provisions of Presidential
Decree No. §12, not be prevented from entry into
private lands by surface owners and/or - occupants
thereof when prospecting, exploring and exploiting for
minerals therein.

(ii) Have the right to require the GOVERNMENT at
the CONTRACTOR’s own cost, to purchase or acquire
the surface areas over the Mining Area or the
right to purchase the surface areas for and on
behalf of the GOVERNMENT, at such price and terms
as may be acceptable to it provided that it shall
be reimbursed by the sale by public auction or
tender of ‘the surface rights at the termination of
this Agreement.

(d) Have the right to use and have access to all
declassified geological, geophysical, drilling,
production and other information held by the
GOVERNMENT or any agency or enterprise thereof now or
in the future, relating to the Contract Area.

(e)(i) Have the right to sell, assign, transfer,

‘convey or otherwise dispose of all its rights,

interests and obligations under this Agreement,
subject to the approval of the Secretary, which
approval will not be unreasonably withheld, except that no
such approval would be required under Section XVIII hereof.

oe FG Ae

a] ARIMCO FTAA/P.40

Assignment of this Agreement or any of the rights herein by
the] CONTRACTOR to any of its Affiliates shall not
reqtire the approval of the Secretary provided
tha the assigned Affiliate is as duly qualified
as the CONTRACTOR. :

(if) Have the right to change its equity structure at
anytime to one other than that disclosed to the GOVERNMENT
at the time of the execution of this Agreement, should sound
business judgment and economic considerations
dicfate the need for the CONTRACTOR to change its
equity structure.

(4ii) Have the right to mortgage, charge or
otherwise encumber the whole or part of its rights and
interests under this Agreement, when such is necessary to
secure moneys borrowed for the purpose of meeting its
obligations under this Agreement.

_ (£) Subject to applicable laws and regulations, to

employ or bring into the Philippines foreign technical and
specialized personnel (including the immediate members of
their families) i: ° . “imdired in
its erer sueu, Chat tb che empu., rection

;* persons with the CONTRACTOR ceases, the
applicable laws and regulations on. immigration shall
apply to them.

(g) Enjoy, subject to pertinent laws, rules and
regulations and the rights of third parties, easement
rights, water and other natural resources in the
Mining Area.

(h) Have the right of repatriation of. capital and
remittance of profits, dividends, principal amortization and
interest on loans, subject to existing laws, Central Bank
rules and regulations and agreements that may be entered
into by the CONTRACTOR with the Central Bank;

(i) Have the right to import when necessaty all
equipment, spare parts, and raw materials required in
the operations in accordance with existing laws and
regulations. Towards this end, the GOVERNMENT, in
coordination with the Board of Investments, shall
attempt to terminate or minimize customs duty and
sales tax on such capital equipment which will be
required by the CONTRACTOR, and in this connection,
the Department of Environment and Natural Resources
shall assist the CONTRACTOR for the speedy release of
such imported capital equipment.

(ij) In‘ addition to the rights granted herein, the
CONTRACTOR may be registered with the Board of
Investments or any other GOVERNMENT agency and be
entitled to applicable investment and incentives laws
existing at the time of its registration.

Mae

13.5

ARIMCO FTAA/P.41

(k) Subject to pertinent laws, rules, and
regulations, have the right to reticulate power, water and
improve transport facilities outside the Mining Area as may
be required for the - developmerit of the Mining Area,
provided, however, that the GOVERNMENT, both national
and local, including statutory authorities, shall
exert its best efforts to facilitate the issuance of
all|regulatory approvals needed by the CONTRACTOR in
order to reticulate power, water, and transport
facilities. :

(1) All CONTRACTOR'S assets, equipments, property,
investments, and private interests in the Philippines
shajl not be taken or expropriated, except only for
public use and with just compensation.

(m) There shall be no requisition of the Property
owned by the CONTRACTOR except in the event of war or
national emergency and only for the duration thereof,
and only if there is just compensation.

(n) Have the right to cut trees or timber within the
Mining Area, subject to the rules and regulations of
the Forest Management Bureau, as may be necessary for
the exploration, development, exploitation, utilization or
operation of the Mining Area by the CONTRACTOR.

Obligations of the GOVERNMENT. -* The GOVERNMENT
shall:
(a) Ensure that CONTRACTOR has the GOVERNMENT’s full

cooperation in the exercise of the rights granted it
under this Agreement.

(b) Ensure that no governmental agency interferes in
the peaceful and timely prosecution of the projects
contemplated in this Agreement and will use its best
efforts to ensure the timely issuance of necessary
permits and similar authorizing documents and lifting

“of impeding regulations or reservations for use of

surface of the Exploration Contract Area.

(c) If CONTRACTOR seeks to obtain financing
contemplated herein from banks or other’ financing
institutions, cooperate with CONTRACTOR in such

efforts provided that such financing arrangements will in no
event reduce CONTRACTOR’s obligations or the GOVERNMENT’s
rights hereuntier. :

(d) (i) If the CONTRACTOR so requests at its option,
the GOVERNMENT shall use its offices and legal powers to
assist in the acquisition at reasonable cost of any surface
areas or rights required by the CONTRACTOR at the
CONTRACTOR’s cost to carry out the Mineral Exploration and
the Mining Operations herein.

i be
At ee

ARIMCO FTAA/P.42

All obligations, payments and expenses arising

fron, or incident to, such agreements or
acqwisition of right ‘Shall be for the’ account ‘of
the CONTRACTOR and shall be recoverable as

Operating Expense.

(4i) Subject to the provisions of Presidential
Decfee: No. 512, the GOVERNMENT warrants that the
CONTRACTOR shall not be prevented from entry into
pripate lands by surface owners and/or occupants

theyeof when prospecting, exploring and exploiting minerals
therein.

(e If the CONTRACTOR so requests, the GOVERNMENT
shall make available the necessary public lands inside and
outside of the Mining Area for the construction of all
facilities, including without being limited to roads, ports
and dams, needed by the CONTRACTOR for the performance of
its obligations and discharge of its rights under this
Agreement subject to applicable laws, rules, and regulations
on the use and development of public lands, provided,
however, that the GOVERNMENT, both national and local,
including statutory authorities, shall exert its best
effort to facilitate the issuance of all regulatory
approvals in order to enable the CONTRACTOR to make
use of and develop the needed public land.

(f£) During the term of this Agreement and for a
period of two years after termination of this
Agreement, as the case may be, consider all
information acquired from or provided by the
CONTRACTOR under any or all of those foregoing
mentioned contracts as confidential. Such information
shall not be disclosed or be made available to third
_., . parties in any‘form without the written consent of the
—COMFRACTOR. The GOVERNMENT shall take all reasonable
steps to insu#fe that confidential information is not
disclosed or - Gistributed by its employees or agents in
violation of the provisions of this section.

13.6

Other Rights and Obligations of the Parties in
Connection With the Project's Financing.

(a) In the light of the Declaration of Mining
Feasibility and at the request of the CONTRACTOR, or
the Operating Entity referred to in Sections 2.34 and
13.3 of this Agreement, and in order to obtain
financing for the development, construction and
operation of the mine and its related processing
facilities, the GOVERNMENT shall favorably consider
any requests from CONTRACTOR, or an operating entity
formed‘ under Section 13.3 of this Agreement, for

ae y,

Let

13.7

ARIMCO FTAA/P.43

amehdment(s) of this Agreement which are necessary in
order for the CONTRACTOR to successfully obtain the
financing.

(b) “+ At the request of the CONTRACTOR, ‘or of the
Opeyating Entity referred to in Sections 2.34 and 13.3 of
thig Agreemefit, the Secretary will request the Central Bank
ana] such other government agencies as may be necessary, to
allow the CONTRACTOR to make immediate repayment of the
loans extended to it by financial institutions outside of
the |Philippines, together with any interest payable on them,
from any positive cashflow from the operations of the mine
and] its associated facilities.

(c) At the request of the CONTRACTOR, or of the
Operating Entity referred to in Sections 2.34 and 13.3 of
this Agreement, the Secretary will request the Central Bank
and such other government agencies as may be necessary, to
approve the opening of account(s) outside of the Philippines
designated in a foreign currency or any mineral product;
and to permit a sufficient portion of any returns, either
in currency or product, obtained from the exporting of
product from the mine and its associated facilities to be
retained within such account(s) for the repayment of loans
extended to the CONTRACTOR by financial institutions
outside of the Philippines together with any interest
payable on them.

(da) The rights and obligations of the parties
enumerated under this Section shall not in any way affect
adversely or prejudice whatever share the GOVERNMENT
may haye over the Net Revenue, as the same is defined
under Sections 11.4 and 11.5 of this Agreement.

Representations and Warranties of CONTRACTOR

The CONTRACTOR represents and warrants that:

(a) The CONTRACTOR and its Affiliates are
corporations duly organized and validity existing and in
good standing under the laws of the countries in which
they were organized. The CONTRACTOR and its
Affiliates have the full corporate power and authority
to own and operate their properties and to carry on
their business in the place where such business is now
or may be conducted. There is no pending or
threatened aprocessing for the dissolution,

liquidation, “‘ihsolvency or rehabilitation of the
CONTRACTOR or the Affiliates, whether voluntary or
involuntary;

(b) The. CONTRACTOR has or has access to all the
managerial and technical expertise to promptly and

effectively carry out the terms of this Agreement.

SS
Jo
a

¢

24

ARIMCO F'TAA/P.44

The corporate and operations profiles submitted

pursuant to this Agreement, or as subsequently”

notified to the DENR fairly present the managerial and

technical expertise of the CONTRACTOR and its
Affiliates;

(c) The CONTRACTOR has the full legal right and
capacity to execute, deliver and perform this
Agreemeht and the transactions contemplated hereby, in

accordance with the terms of this Agreement; and

(d) The CONTRACTOR has, to the best of its knowledge,
complied with all applicable laws and regulations
regulating to the conduct of its business and
operations. oo

The CONTRACTOR hereby acknowledges that the Agreement
was negotiated on the basis of information submitted
to the DENR in January 1992, or as amended in writing
to the DENR later, including:

* Description of FTAA Application. Area and map
showing FTAA Application Area.

* Mineral Exploration Work Program

* Arimco Mining Corporation: Technical and
Fianncial Capability

“* "The Contractor * Technical Capabilities * Mining

The Contractor * Technical Capabilities * Exploration
The Contractor * Technical Capabilities * Financial

* Annual Reports

* Climax Mining Limited 1991
Petroleum Securities Australia Limited 1990

* Bend¥ ts to the Philippines

* Summary
Introduction
Revenue Spreadsheets

<p

Va Ch ‘

14.2

ARIMCO FTAA/P.45

* Arimco Mining Corporation
Security Information
Articles and By-laws

* Agreement between Arimco Mining Corporation, and
Aumex Philippines, Inc., Inmex Ltd.,
Geophilippines, Inc. and PIRHI (Memorandum of
Agreement), and
Arimco Mining Corporation, Jorge Gonzales,
Geophilippines Inc., Inmex Ltd. and Aumex Phils.,Inc.
(Addendum Agreement) :

and’ the covenants, representations and warranties of
the CONTRACTOR set forth in this Agreement and that
the GOVERNMENT relied on all of the foregoing.

Notwithstanding any right of the GOVERNMENT to fully
investigate the affairs of the CONTRACTOR, and
notwithstanding any knowledge of facts determined or
determinable by the GOVERNMENT pursuant to such

investigation or right of investigation, the
GOVERNMENT has the right to rely fully upon the
covenants, representations and warranties contained in

this Agreemeht.

SECTION XIV

ASSETS AND EQUIPMENT

The CONTRACTOR shall acquire for Mineral Exploration
and Mining Operations only such assets as_- are
reasonably estimated to be required in carrying out
such Mineral Exploration and Mining Operations.

All materials, equipment, plant and other
installations erected or placed on the Exploration
Contract Area or the Mining Area by the CONTRACTOR
shall remain the property of the CONTRACTOR and upon
the termination of this Agreement. as ‘provided in
Section XIX hereof, the: CONTRACTOR shall have the
right to remove and export such materials, equipment,
plant and other installations, except buildings,
bridges, warehouses, and other social infrastructures
which were built specifically ‘for the benefit of the

community where the mining project is located. All
materials, equipment, plant and other installations
not removed within twelve (12) months from the

termination of this Agreement shall belong to the

Ed fo
al \,

14.3

15.1

15)

2

: . ARIMCO FTAA/P.46

All Property as defined in this Agreement’ shall

belong to the CONTRACTOR. : '
SECTION XV
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

The CONTRACTOR agrees to employ, to the extent
possible, qualified Filipino personnel in its Mining
Operations; and after Commercial Production commences
shall, in consultation and with the consent of the
Secretary, undertake an elaborate and extensive training
programme for employment of suitable Filipino nationals at
all levels of employment. The objective of .said programme
shall be to reach within the time-table set forth below the
following targets of "Filipinization":

Unskilled Skilled Clerical Professional Management

Year 1 1008 50% 100% 10% 10%
Year 2 100% 60% 100% 15% 15%
Year 3 100% 70% 100% 20% 20%
Year 5 100% 15% 100% 30% 30%
Year 7 j00% 100% 100% 40% 40%
Year 10 100% 100% 100% 50% 50%
Year 15 100% 100% 100% 60% 60%

Costs and expenses of training such Filipino

personnel and the CONTRACTOR’s own employees shall be
included in Operating Expenses. A training scheme shall be
initiated to ensure necessary skills are learned.

SECTION XVI

DIVESTMENT

16.1 The timetable mentioned in Section 15.1 notwithstanding,

the CONTRACTOR or any of its assignee, shall be required
that after ten (10) years after the recovery of Preoperating
Expenses and Property expenses under Section 11.2 with the
GOVERNMENT at twenty (20) years after the Effective Date of
this Agreement, whichever, is later, it shall divest its
equity within a period of one (1) year in either of
the following manner:

(a) By disposing 60% of its equity or such lesser
equity requirement as may be imposed by law at that
time to be a Qualified Entity to Filipinos or any
Philippine juridical entity at the end of such year.
This period of one (1) year within which to divest may

a pm
UE +} ‘:

16.2

17.1

17.2

ARIMCO FTAA/P.47

be extended by the Secretary if there are justifiable
economic reasons warranting the extension.

If the requirement imposed in this Section 16.1(a) is
met, the CONTRACTOR can, at its option, avail of the
rights and privileges provided for in Section 8.5 of
this Agreement and the Revenue Sharing outlined in
Section 11.4 of this Agreement shall no longer apply.

(b) By allowing the terms of this Agreement to continue to
govern the relation of the parties hereto and by disposing
60% of its equity holdings or such lesser equity requirement
as may ‘be imposed by law at that time to be a qualified
entity to Filipinos or any Philippine juridical entity.

The requirgment to divest imposed by the preceding
Section shall no longer apply should the CONTRACTOR or any
of its assignee, at anytime prior to the period contemplated
by the preceding Section, opts to convert and has in fact
converted to a mineral production sharing agreement in the
form of Annex "D" hereto pursuant to Section 8.1(b) of this
Agreement. ¢

+.

SECTION XVII

ARBITRATION

The GOVERNMENT and the CONTRACTOR shall consult with
each other in -good faith and shall exhaust all available
remedies to settle any and all disputes or disagreements
arising out of or relating to the validity, interpretation,
enforcqability, or performance of this Agreement before
resorting to arbitration.

Any disagreement or dispute which can not be solved
amicably shall be settled by a tribunal of three (3)
arbitrators, one to be appointed by’ the CONTRACTOR,
another to be appointed by the Secretary, and the
third by the arbitrators so appointed who shall serve
as Chairman. The first two appointed arbitrators
shall continue to consider names of qualified persons
until agreement on a mutually acceptable Chairman of
the tribunal is’ reach. Such arbitration shall be
initiated and conducted pursuant to Republic Act No.
876 otherwise known as the Arbitration Act.

The CONTRACTQR; may elect within sixty (60) days from
Effective Date of this Agreement arbitration in
accordance’ with the Rules of Conciliation and
Arbitration of the International Chamber of Commerce
("Icc"), provided that in any case where the Icc or
its successor is not in existence, the arbitration
shall proceed in accordance with’ the UNCITRAL (United
Nations Commission for International Trade Law)
Arbitration Rules as at present in force.

sy OG Va

ARIMCO FTAA/P.48

In any event, the arbitration shall be conducted
‘applying the substantive laws of the Republic of the
Philippines. ‘ ‘

17.3. Each party shall pay fifty percent (50%) of the fees
andl expenses of the arbitrators and the costs of
arbitration. Each party shall pay its own costs and

‘attorneys’ fees.

SECTION xvdoh

REVERSIONARY RIGHTS

18.1 The CONTRACTOR originally derived its rights over
parts of the Exploration Contract Area and.the Mining Area
from the Addendum Claimowners and the Other
Claimowners. Accordingly, the CONTRACTOR, upon notice to
the GOVERNMENT, can assign all its rights and obligations
arising from this Agreement to the Addendum Claimowners or
the other Claimowners or their designated assignee(s),
provided that within thirty (30) days from notification by
the CONTRACTOR of the GOVERNMENT of such assignment, the
Addendum Claimowners and the Other Claimowners or their
designated assignee(s) shall signify their intention to
assume the rights and obligations of the CONTRACTOR under
this Agreement.

18.2 In case of termination of this Agreement by reason of
any of the grounds enumerated in Section XIX of this
Agreement, the Addendum Claimowners and the Other
Claimowners shall be reinstated in their rights and to their
status as claimowners prior to the execution of this
Agreement. The Addendum Claimowners and the: Other
Claimowners shall have thirty (30) days from the date of
terminatjon of the Agreement within which to advise the
GOVERNMENT of their intention on how their rights and status
will be exercised.

18.3 The financial and technical capabilities of the
Addendum ‘Claimowners and the Other Claimowners or
thelr designated assignee(s) shall be subject to the
confirmation by the GOVERNMENT.

SECTION XIX
TERMINATION

This Agreement shall be terminated and the parties shall be
relieved of their respective obligations:

19.1 On expiration of the term, or extension thereof as
provided elsewhere herein.

. a he
wt

ARIMCO FTAA/P.49

19.2 Without prejudice to Section XVII hereof, this
Agreement may be terminated by either the GOVERNMENT,
or the CONTRACTOR if either the GOVERNMENT or’ the
CONTRACTOR shall commit a substantial breach of this
Agreement, provided in such event that the innocent
party shall give Notice to the defaulting party
specifying the claimed breach within ninety (90) days

-- of the date of such alleged breach, and the defaulting party
shall have one hundred and eighty (180) days from receipt of
such Notice within which to correct or remedy such breach
subject to such extension as may reasonably be necessary
and approved by the Secretary. As soon as_ the
defaulting party corrects or remedies the breach
within the period of one hundred and eighty (180) days
aforementioned or any allowed extensions thereof, the

innocent party will have no more right to terminate this
Agreement.

19.3 By withdrawal by the CONTRACTOR. The CONTRACTOR may
withdraw from this Agreement at any time by giving six (6)
months’ Notice if in its business judgment the continuation

hy of operations becomes technically or economically unfeasible

after it has exerted reasonable diligence to remedy the
situation. The withdrawal shall become effective six (6)
months after Notice of withdrawal has been received by the
GOVERNMENT. Withdrawal for the foregoing reason shall
release the CONTRACTOR, at the time of the effectivity of
the said withdrawal, from its obligation to the GOVERNMENT
of making further expenditures as set out in its Work
Programs. :

No delay or omission or course of dealing by the
GOVERNMENT shall impair ‘any of its rights hereunder
except for a* written waiver. The GOVERNMENT’s right
to seek recourse and relief by all other means shall
not be affected by the exercise of its right to
terminate Agreement. Any waiver of default shall not
be construed to be a waiver of any succeeding or other
default unless the contrary is expressly stated in writing
signed by the party charged with the waiver.

In case of termination, the CONTRACTOR shall pay all
fees, taxes and other liabilities under this Agreement due
up to the end of the year in which the termination becomes
effective, except those liabilities from which it has been
expressly relieved under paragraph 1 of this Section 19.3.

19.4 Upon discovery of any substantial falsehood or substantial
omission of facts made in support of the proposal by
either party to this Agreement, such that the
substantial falsehood or substantial omission was
enough to vitiate either party’s consent to the
execution of this Agreement.

19.5 By mutual consent of the parties.

FP fe
wo GY

20.

20.

20.

20.

1

ARIMCO FTAA/P.50

SECTION XX

OTHER PROVISIONS

Notice. - All notices, demands, and other communications
required or permitted hereunder shall be made in writing or
by telex or telecopy and shall be deemed to have been duly
given in the case of telex or telecopy notice if answerback
or confirmation received, or if delivered by hand upon
receipt or ten days after being deposited in the mail,
airmail postage prepaid and addressed as follows:

If to the GOVERNMENT -

THE PRESIDENT OF THE REPUBLIC OF THE PHILIPPINES
‘THROUGH THE SECRETARY

DEPARTMENT OF ENVIRONMENT AND NATURAL RESOURCES
Department of Environment and Natural Resources Building
Visayas Avenue, Diliman

Quezon City, Metro Manila

If to the CONTRACTOR -

ARIMCO MINING CORPORAITON

Ground Floor, Smith Bell Building
2294 Pasong Tamo Extension
Makati, Metro Manila

Either party may substitute or change such address on
Notice thereof to the other party-

Future Legislation.

Any term and condition more favorable to the financial or
technical assistance agreement and the mineral production
sharing agreement resulting from the repeal or amendment of
any existing law or regulation or from the enactment of a
law, regulation, or administrative order shall inure to the
benefit of the Contractor and such law, regulation, or
administrative order shall be considered a part of this
agreement .

Governing Law. - This Agreement and the relation between the
parties hereto shall be governed by and construed in
accordance with the laws of the Republic of the Philippines.

Suspension of Obligations.

(a) Any failure or delay on the part of any party in the
performance of its obligations or duties hereunder shall be

excused to the extent attributable to Force Majeure.

(|

20.5

20.6

‘ ARIMCO FTAA/P.51

(b) If Mineral Exploration and/or Mining Operations
are delayed, curtailed or prevented by such Force
Majeure causes, then the time for enjoying the rights
and carrying out the obligations thereby affected, the term
of this Agreement and all rights and obligations hereunder
shall be extended for a period equal to the period thus
involved. *

(c) The pirty whose ability to perform its obligations is
affected (i) shall promptly give Notice to the other
in writing of any such delay or failure in
performance, the expected duration thereof, and its
anticipated effect on the party expected’ to perform,
and (ii) shall use its best efforts to remedy such
delay, except that neither party shall be under any

“obligation to settle a labor dispute.

(da) This Agreement and the performance of all the
obligations of the CONTRACTOR under the same shall be
deemed suspended ie the prosecution of the
CONTRACTOR’s obligations under this Agreement is
prevented by delays in obtaining approvals of the

GOVERNMENT, both national and local, including
statutory authorities, to any matter or aspect of this
Agreement in which such approvals are necessary,

provided that the delays are not due to the fault of
the CONTRACTOR.

Relationship to Claimowners

The rights and obligations of the CONTRACTOR vis-a-
vis the Addendum Claimowners and Other Claimowners
shall continue to be governed by the terms and
conditions of the Addendum and the Memorandum of
Agreement; and the rights and obligations of the
CONTRACTOR, the Addendum Claimowners and the Other
Claimowners therein shall not be diminished or reduced
by this Agreement.

* "

Amendment. - This Agreement shall not be annulled,
amended or modified in any respect except by mutual
consent in writing of the parties hereof and subject
to the approval of the President of the Republic of

the Philippines.
oO ( pe-
M4 iN

ARIMCO FTAA/P.52

IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, as of the day and year first above written.

THE REPUBLIC OF THE PHILIPPINE ARIMCO MINING CORPORATION

By Authority of the President:

By:
) reortaro huge JR.

BRYCE G. ROXBURGH
Excecutive Secretary President

Recommended by:

Mnrtler€ —_,

ANGEL C. ALCALA
Secretary
3 Department Of Environment
~ and Natural Resources

ARIMCO FTAA/P.54

ACKNOWLEDGMENT

REPUBLIC OF THE PHILIPPINES)

QUEZON CITY ) ss.

;At Quezon City, this day of 1 19
personally ‘appeared FIDEL V. RAMOS, with Community Tax
Certificate No. issued at

on
__ _ ssa; i his capacity as President of the
Republic of tt hilippines; BRYCE ROXBURGH with Passport No. E-
5132739 issued on March 22, 1991 at Sydney, Australia, President
of, and representing Arimco Mining Corporation, with Corporate
Community Tax Certificate No. ____ issued on
at , all known to me and to,me known to be
the same persons who executed the foregoing Financial or
Technical Assistance Agreement between the Republic of the
= Philippines and Arimco Mining Corporation, and acknowledged that
mt? he same is their free and voluntary act and deed and the free
“end voluntary act and deed of the Government instrumentality and
corporation they,a-respectively, represent.

I further certify that this instrument consists of
pages, including this page where the acknowledgment is
written, signed at the left hand margin of each and every
page by the parties and their instrumental witnesses.

WITNESS MY HAND AND SEAL at the place and on the date
first above written.

—-

Doc. No.
Page No.
Book No.
Series of 1994.

arim-ftaa/arimco2 disk

rie
. ARIMCO FTAA/P.53
WITH OUR |CONFORMITY: '
Addendum Claimowners Other Claimowners

JORGE AS. AGONZALES AUMEX PHILIPPINES, INC.
r himself and as
attorney-in-fact of
JEROME P. DELOSO and
DAVID G. GONZALES

By:

ANUSLITD O. CABALLES
», .
GEOPHILIPPiNES, INC.

By:

ANUELITD O. GABALLES

PHILIPPINE INTEGRATED
RESOURCE HOLDINGS INC.

By:

MANUELITO _O. CABALLES

SIGNED IN THE PRESENCE OF:

